     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 1 of 88



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               JACKSON DIVISION


 LATOYA BROWN; LAWRENCE BLACKMON;
 HERBERT ANTHONY GREEN; KHADAFY
 MANNING; QUINNETTA MANNING; MARVIN
 MCFIELD; NICHOLAS SINGLETON; STEVEN                           Civil Action No. 17-cv-347
 SMITH; BESSIE THOMAS; and BETTY JEAN                          (CWR/LRA)
 WILLIAMS TUCKER, individually and on behalf of a
 class of all others similarly situated,                       SECOND AMENDED CLASS
                                                               ACTION COMPLAINT FOR
     Plaintiffs,                                               DECLARATORY AND
                                                               INJUNCTIVE RELIEF AND
         v.                                                    INDIVIDUAL DAMAGES

 MADISON COUNTY, MISSISSIPPI; SHERIFF                           DEMAND FOR
 RANDALL S. TUCKER, in his official capacity; and               JURY TRIAL
 MADISON COUNTY SHERIFF’S DEPUTY SLADE
 MOORE, in his individual capacity,

     Defendants.


               Plaintiffs Latoya Brown, Lawrence Blackmon, Khadafy Manning, Nicholas

Singleton, Steven Smith, Bessie Thomas, and Betty Jean Williams Tucker (the “Class

Representative Plaintiffs”) bring this Second Amended Class Action Complaint (“Amended

Complaint”) against Defendants Madison County, Mississippi (“Madison County”) and Sheriff

Randall S. Tucker, in his official capacity (“Sheriff Tucker”) on behalf of two classes of

similarly situated persons, defined herein. Plaintiffs Khadafy Manning and Quinnetta Manning

also bring claims for damages in their individual capacities against Madison County, Sheriff

Tucker, and Madison County Sheriff’s Deputy Slade Moore. All Plaintiffs assert civil rights

claims pursuant to 42 U.S.C. §§ 1983 and 2000d. This Amended Complaint is brought in

accordance with the Court’s June 10, 2019 Agreed Order, which lifted the stay for the limited

purpose of allowing Plaintiffs to file and serve their Second Amended Complaint.



                                                 1
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 2 of 88



                                                     TABLE OF CONTENTS

                                                                                                                                             Page

PRELIMINARY STATEMENT .................................................................................................... 5

JURISDICTION & VENUE ......................................................................................................... 12

JURY DEMAND .......................................................................................................................... 13

PARTIES ...................................................................................................................................... 13

I.         Plaintiffs ............................................................................................................................ 13

II.        Defendants ........................................................................................................................ 15

GENERAL ALLEGATIONS ....................................................................................................... 17

I.         A Brief Overview of Madison County, Mississippi ......................................................... 17

II.        The MCSD’s Policing Program ........................................................................................ 19

           A.         Pretextual and Highly Intrusive Vehicular Roadblocks........................................ 21

                      1.          The Primary Purpose of the MCSD’s System of Roadblocks Is to
                                  Target Black Motorists for Unreasonable Searches and Seizures ............ 28

           B.         Suspicionless Searches and Seizures of Black Pedestrians .................................. 29

           C.         Warrantless and Consentless Searches of the Homes of Black Residents............ 33

III.       Race-Based Statistical Disparities in Policing Outcomes Provide Compelling
           Evidence of the MCSD’s Policing Program ..................................................................... 35

IV.        The MCSD’s Policing Program Is Longstanding and Deeply-Entrenched ...................... 39

V.         Sheriff Tucker Has Adopted, Implemented, and Expanded the Policing Program .......... 46

           A.         Sheriff Tucker Has Enacted a Written Roadblock Policy That Sanctions
                      Unconstitutional Racially Discriminatory Roadblocks ........................................ 47

VI.        Sheriff Tucker Has Been Deliberately Indifferent to the Constitutional Violations
           Caused by the Policing Program ....................................................................................... 49

           A.         On Information and Belief, Sheriff Tucker Failed to Investigate an MCSD
                      Deputy’s Claim of Unconstitutional Racially Discriminatory Policing
                      Practices ................................................................................................................ 50




                                                                         2
        Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 3 of 88



         B.         Sheriff Tucker Hired a Deputy with a Documented History of Misconduct
                    Involving the Excessive Use of Force .................................................................. 51

         C.         Sheriff Tucker Has Not Established any Rules or Regulations Prohibiting
                    Racial Bias in Policing .......................................................................................... 52

         D.         The MCSD Maintains Minimal Data And Does Not Track Racial
                    Disparities In Policing........................................................................................... 52

VII.     The Board of Supervisors Has Been Deliberately Indifferent to the Constitutional
         Violations Caused by the Policing Program ..................................................................... 53

VIII.    The Policing Program Has Caused Thousands of Constitutional Violations ................... 56

ALLEGATIONS OF CLASS REPRESENTATIVE PLAINTIFFS ............................................ 56

I.       Latoya Brown.................................................................................................................... 57

         A.         Pedestrian Stop Class Claims Of Latoya Brown .................................................. 57

         B.         Roadblock Class Claims Of Latoya Brown .......................................................... 58

II.      Lawrence Blackmon ......................................................................................................... 58

         A.         Roadblock Class Claims Of Lawrence Blackmon ................................................ 59

         B.         Additional Allegations Of MCSD Misconduct..................................................... 59

III.     Khadafy Manning ............................................................................................................. 60

         A.         Pedestrian Stop Class Claims Of Khadafy Manning ............................................ 61

IV.      Nick Singleton .................................................................................................................. 61

         A.         Roadblock Class Claims Of Nick Singleton ......................................................... 61

         B.         Additional Allegations Of MCSD Misconduct..................................................... 62

V.       Steven Smith ..................................................................................................................... 63

         A.         Pedestrian Stop Class Claims Of Steven Smith .................................................... 63

         B.         Additional Allegations Of MCSD Misconduct..................................................... 64

VI.      Bessie Thomas .................................................................................................................. 64

         A.         Roadblock Class Claims of Bessie Thomas.......................................................... 65

         B.         Additional Allegations Of MCSD Misconduct..................................................... 65


                                                                     3
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 4 of 88



VII.      Betty Jean Williams Tucker .............................................................................................. 66

          A.        Roadblock Class Claims Of Betty Jean Williams Tucker .................................... 66

          B.        Additional Allegations Of MCSD Misconduct..................................................... 67

CLASS ACTION ALLEGATIONS ............................................................................................. 68

INDIVIDUAL ALLEGATIONS OF KHADAFY AND QUINNETTA MANNING ................. 72

CAUSES OF ACTION ................................................................................................................. 77

I.        FIRST CAUSE OF ACTION ........................................................................................... 77

II.       SECOND CAUSE OF ACTION ...................................................................................... 78

III.      THIRD CAUSE OF ACTION .......................................................................................... 80

IV.       FOURTH CAUSE OF ACTION ...................................................................................... 81

V.        FIFTH CAUSE OF ACTION ........................................................................................... 82

VI.       SIXTH CAUSE OF ACTION .......................................................................................... 83

PRAYER FOR RELIEF ............................................................................................................... 83




                                                                  4
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 5 of 88



                                  PRELIMINARY STATEMENT

        1.      The Sheriff’s Department of Madison County, Mississippi (“MCSD”) implements

a coordinated top-down program of methodically targeting Black individuals for suspicionless

searches and seizures while they are driving their cars, walking in their neighborhoods, or even

just spending time in their own homes (the “Policing Program”). MCSD deputies frequently use

unjustified and excessive force in conducting these searches and seizures.

        2.      The MCSD’s Policing Program impacts virtually every aspect of Black residents’

lives. Simple daily activities—such as commuting to work, grocery shopping, visiting friends

and family, attending church, or even sitting on the steps outside one’s own home—present the

very real possibility of unlawful and humiliating searches and seizures, as well as the attendant

prospect of arrest and jail time for unpaid fines and fees.1

        3.      As a result, many Black residents of Madison County experience chronic fear and

anxiety, disruptions to their everyday activities, restrictions on travel within their own

neighborhoods and towns, and a tremendous reluctance to contact law enforcement officials for

assistance when necessary. Some Black community members go so far as to avoid leaving their

homes to limit the risk of encountering one of the MCSD’s many illegal roadblocks or pedestrian

“checkpoints” described below. In effect, the Policing Program has placed the Black community

of Madison County under a permanent state of siege.




1
  Whenever an MCSD deputy stops a Black individual, the deputy typically checks that individual’s
identification to determine whether he or she owes outstanding fines to the County. These fines often
stem from traffic violations or other minor infractions. Black individuals are more likely than white
individuals in Madison County to lack the resources to pay these fines, as well as the added court fees, in
full on their scheduled court dates. When an individual fails to pay the required amount, the court will
issue a warrant for his/her arrest to compel collection.




                                                     5
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 6 of 88



        4.      The hallmark tactics of the MCSD’s longstanding and deeply-entrenched Policing

Program include:

               Vehicular roadblocks designed and placed to target Black individuals for highly
                intrusive, pretextual, and suspicionless searches and seizures in Madison County’s
                majority-Black towns, residential neighborhoods, and business districts; and

               Pedestrian stops – including “checkpoints” at the entrances and exits of
                predominantly-Black housing complexes, and “jump out” patrols, often of
                plainclothes deputies deployed in unmarked cars – designed to target Black
                individuals for suspicionless searches and seizures;

The MCSD also relies on a broad range of other methods—including suspicionless traffic stops

and warrantless and consentless searches of the homes of Black residents —to target Black

community members for illegal searches and seizures.

        5.      The MCSD has deployed the unconstitutional racially discriminatory policing

tactics described above pursuant to a single overarching policy, custom, and/or practice of

systematically conducting unreasonable searches and seizures of persons, homes, cars, and

property on the basis of race.

        6.      The Policing Program is so persistent and widespread as to practically have the

force of law in Madison County.

        7.      Like many policing policies, practices, and customs deemed unconstitutional by

federal courts and the United States Department of Justice,2 each of the policing practices

conducted pursuant to the MCSD’s Policing Program independently violates both the Fourth

Amendment’s prohibition on unreasonable searches and seizures and the Equal Protection

Clause of the Fourteenth Amendment.


2
  See, e.g., U.S. Department of Justice, Investigation of the Baltimore City Police Department (2016),
https://www.justice.gov/crt/file/883296/download; U.S. Department of Justice, Investigation of the
Ferguson Police Department (2015), https://www.justice.gov/sites/default/files/opa/press-
releases/attachments/2015/03/04/ferguson_police_department_report_1.pdf.



                                                    6
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 7 of 88



        8.      The Policing Program is rooted in Madison County’s infamous history of racial

animus. The wealthiest county in Mississippi, Madison County is now and has always been

acutely racially segregated. Past Madison County Sheriffs have violently opposed racial

integration, led white supremacist organizations,3 and willfully turned a blind eye to racially

discriminatory conditions of confinement. These sheriffs used many of the same unconstitutional

racially discriminatory policing tactics employed in the Policing Program. For example, during

the Civil Rights era, Madison County Sheriff Billy Noble regularly established roadblocks to

conduct unconstitutional searches and seizures of Black motorists.

        9.      The MCSD’s Policing Program has resulted in stark racial disparities in policing

outcomes that cannot be explained by alternative non-race-based factors. Although only 38% of

Madison County residents are Black,4 approximately 73% of arrests in Madison County between

May and September of 2016 were of Black individuals. Only 23% arrests during this time period

were of white individuals, even though Madison County is 57% white.5 These statistics suggest

that the arrest rate for Black individuals is nearly five times the arrest rate for white individuals in

Madison County.6


3
  See, e.g., Officer Memorials, Sheriff Randy Tucker, http://www.sheriffrandytucker.com/officer-
memorials/ (last visited February 4, 2019) (reprinting September 10, 1959 Madison County Herald article
stating that former Madison County Sheriff Marion F. Simpson “was one of the organizers of the local
Citizens Council and remained as one of its most active leaders, also serving on the Executive Committee
of the state association of Citizens Councils.”). The Citizens Council was formed in opposition to
desegregation and “gr[e]w to be the most powerful opponent of civil rights activism in Mississippi.” The
Citizens’ Council, AMERICAN RADIOWORKS,
http://americanradioworks.publicradio.org/features/mississippi/c1.html (last visited February 4, 2019).
4
 Based on 2010 Census data. See Quickfacts: Madison County, Mississippi, U.S. Census Bureau,
http://www.census.gov/quickfacts/table/PST045216/28089,28 (last visited February 4, 2019).
5
 Based on 2010 Census data. See Quickfacts: Madison County, Mississippi, U.S. Census Bureau,
http://www.census.gov/quickfacts/table/PST045216/28089,28 (last visited February 4, 2019).
6
 If the MCSD’s arrest rates were proportional to the population, then approximately 38% of arrests
would be of Black individuals and approximately 57% of arrests would be of white individuals. The rate


                                                   7
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 8 of 88



        10.     Because the MCSD targets Black communities for roadblocks and suspicionless

pedestrian stops, the vast majority of individuals arrested at roadblocks and pedestrian stops in

Madison County are Black. Between May and September 2016, 81% of arrests at roadblocks and

82% of arrests at pedestrian stops in Madison County were of Black individuals.

        11.     At roadblocks and pedestrian stops, the MCSD overwhelmingly arrests Black

individuals. However, white arrestees are 1.4 times more likely than Black arrestees to be

charged with driving under the influence of drugs or alcohol. They are 1.1 times more likely to

be charged with a drug crime. In contrast, Black arrestees face over 3.2 times the odds for white

individuals of being charged only with a petty revenue-generating vehicle infraction, like having

a burned out headlight or no seat belt. This data suggests a pattern of population-targeted as

opposed to public safety-motivated policing.

        12.     Over the years, the MCSD’s Policing Program has led to thousands of violations

of the Fourth and Fourteenth Amendments of the United States Constitution. The Policing

Program is “unquestionably . . . the moving force” behind these constitutional violations within

the meaning of the Supreme Court’s decision in Monell v. Department of Social Services of City

of New York, 436 U.S. 658, 694-95 (1978).

        13.     Since taking office in January 2012, Sheriff Randall S. Tucker has adopted and

implemented the Policing Program in its entirety.

        14.     Sheriff Tucker has not only enforced the Policing Program but also expanded its

scope. Among other actions, he has enacted or maintained a written roadblock policy that


of arrests of Black individuals in Madison County is roughly double this expected percentage (73%, or
approximately 2 times the percentage of Madison County’s population that is Black). The rate of arrests
of white individuals is less than half the expected percentage (23%, or approximately 0.4 times the
expected percentage). In other words, the arrest rate for Black individuals is nearly five times the arrest
rate for white individuals in Madison County.



                                                      8
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 9 of 88



sanctions unconstitutional racially discriminatory roadblocks. In essence, Sheriff Tucker has

empowered MCSD deputies with enhanced authority and implicit encouragement to target the

members of Madison County’s Black community for unreasonable searches and seizures.

       15.     Sheriff Tucker has been deliberately indifferent to the constitutional violations

caused by the Policing Program. Among other actions and inactions, he has: (1) on information

and belief, failed to investigate a Black MCSD deputy’s complaint of racially discriminatory

policing practices and the unjustified use of physical force against Black community members;

(2) hired a deputy with a documented history of misconduct involving the excessive use of force;

(3) chosen not to establish any rules or regulations prohibiting racial bias in policing; (4) decided

not to maintain basic data on the MCSD’s policing practices, including the differential impact of

the MCSD’s policing on Black communities; and (5) failed to establish or maintain objective or

reliable procedures for supervision or discipline of deputies, or for investigation of civilian

complaints.

       16.     For at least a decade, the Madison County Board of Supervisors has known that

the MCSD systematically targets the Black community for unreasonable searches and seizures.

The Madison County Board of Supervisors has also been aware of a pattern of constitutional

violations suffered by the Black residents of Madison County as a direct result of the MCSD’s

Policing Program.

       17.     However, the Madison County Board of Supervisors has been deliberately

indifferent to these constitutional violations by failing to investigate the MCSD’s racially

discriminatory policing practices and/or its pattern of conducting unreasonable searches and

seizures, and by failing to require the MCSD to take any actions to: (a) establish policies that

prohibit racially discriminatory policing practices and/or unreasonable searches and seizures; (b)




                                                  9
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 10 of 88



screen, train, and supervise MCSD deputies, employees, and agents to prevent MCSD personnel

from employing unconstitutional racially discriminatory policing practices and/or conducting

unreasonable searches and seizures; (c) monitor MCSD deputies, employees, and agents to

ensure that their policing practices comply with constitutional requirements; and/or (d) discipline

MCSD deputies, employees, and agents who employ racially discriminatory policing practices

and/or conduct unreasonable searches and seizures.

       18.     This policy of inaction by the Madison County Board of Supervisors is the

functional equivalent of a decision by Madison County itself to violate the Constitution. By

failing to take any steps to investigate or remedy the MCSD’s systematic targeting of Black

residents for unreasonable searches and seizures, the Board of Supervisors has implicitly

sanctioned and endorsed the Policing Program.

       19.     Class Representative Plaintiffs Latoya Brown, Lawrence Blackmon, Khadafy

Manning, Nicholas Singleton, Steven Smith, Bessie Thomas, and Betty Jean Williams Tucker

are among the thousands of victims of Madison County’s Policing Program. Most of the Class

Representative Plaintiffs have been subjected to the MCSD’s unreasonable race-based searches

and seizures multiple times in recent months and years. The Class Representative Plaintiffs seek

to represent two classes, each consisting of similarly situated Black individuals who have been,

are now, or will be subject to two key components of the MCSD’s racially discriminatory

Policing Program: (i) the MCSD’s policy or longstanding practice of establishing roadblocks in

the County based on the racial demographics of the surrounding area and/or for purposes of

general crime control, rather than traffic safety; and (ii) the MCSD’s policy or longstanding

practice of conducting suspicionless stops and searches of Black pedestrians.




                                                10
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 11 of 88



       20.     Class Representative Plaintiffs Latoya Brown, Lawrence Blackmon, Nicholas

Singleton, Bessie Thomas, and Betty Jean Williams Tucker seek to represent the following class

in order to obtain declaratory and injunctive relief with respect to Defendants’ policy or

longstanding practice of unconstitutional vehicular roadblocks:

               All Black motorists and passengers who since May 2014 have been
               or will be in the future stopped or detained at a vehicular checkpoint
               or roadblock instituted by agents of the Madison County Sheriff’s
               Department while traveling in, through, or in the immediate vicinity
               of the following locations within Madison County, Mississippi: (i)
               the city of Canton and the adjoining unincorporated area contained
               within U.S. Census tract No. 305; (ii) the communities of Flora and
               Kearney Park and surrounding unincorporated areas contained
               within U.S. Census tract No. 303.02; (iii) the city of Ridgeland; and
               (iv) the unincorporated areas of Madison County contained within
               U.S. Census tracts Nos. 309 and 310, including the community of
               Camden.

       21.     Class Representative Plaintiffs Latoya Brown, Steven Smith, and Khadafy

Manning seek to represent the following class in order to obtain declaratory and injunctive relief

with respect to Defendants’ policy or longstanding practice of unconstitutional pedestrian stops:

               All Black persons who since May 2014 have been or will be in the
               future stopped, detained, questioned, or searched by agents of the
               Madison County Sheriff’s Department in the absence of reasonable,
               articulable suspicion or probable cause within Madison County,
               Mississippi while traveling as pedestrians or while present within
               the curtilages of homes or the grounds or common areas of multi-
               unit residential complexes or developments.

       22.     The defendants in this action are Madison County and Sheriff Tucker, in his

official capacity as the policymaking official of the MCSD (together, “Defendants”); as well as

Madison County Sheriff’s Department Deputy Slade Moore.

       23.      Plaintiffs, on behalf of themselves and the members of the classes they seek to

certify, seek relief for Defendants’ violations of their rights, privileges, and immunities secured

by the Civil Rights Act of 1871, 42 U.S.C. § 1983 (“Section 1983”), the Fourth and Fourteenth



                                                 11
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 12 of 88



Amendments to the United States Constitution, and Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 2000d, et seq. (“Title VI”).

       24.     The Class Representative Plaintiffs seek to represent certified classes for the

purpose of obtaining injunctive and declaratory relief only. They seek class-wide judgments

declaring that the policies, practices, and/or customs for which each class seeks relief violate the

Fourth and Fourteenth Amendments, and class-wide injunctive relief enjoining Defendants from

continuing to implement these policies, practices, and/or customs. Unless such declaratory and

injunctive relief is obtained, the Class Representative Plaintiffs and class members will continue

to face a substantial threat that they will again be subject to the unconstitutional racially

discriminatory policing practices described herein.

       25.     In addition, Plaintiffs Khadafy Manning and Quinnetta Manning seek

compensatory and punitive damages only for themselves, against Defendant MCSD Deputy

Slade Moore.

       26.     Plaintiffs also seek an award of attorneys’ fees and costs and such other relief as

this Court deems equitable and just.

                                   JURISDICTION & VENUE

       27.     This action is brought pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 2000d.

       28.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1343 (civil rights jurisdiction).

       29.     This Court is authorized to grant declaratory and injunctive relief pursuant to 28

U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

       30.     This Court is authorized to award attorneys’ fees under 42 U.S.C. § 1988(b).

       31.     Venue is properly set within the United States District Court for the Southern

District of Mississippi pursuant to 28 U.S.C. § 1391.


                                                  12
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 13 of 88



                                         JURY DEMAND

       32.     Plaintiffs demand trial by jury in this action on each and every one of their claims.

                                            PARTIES

I.     Plaintiffs

       33.     Plaintiff LATOYA BROWN (“Ms. Brown”) is a 29-year-old Black woman who

has spent nearly her entire life in Canton, Mississippi. She recently moved to Dallas, Texas,

where she lives with named Plaintiff STEVEN SMITH and their four daughters, but maintains

strong connections to Madison County and expects to regularly visit and eventually to move

back. Ms. Brown is a stay-at-home mother. Ms. Brown asserts claims as a representative of both

the Roadblock Class and the Pedestrian Stop Class.

       34.     Plaintiff LAWRENCE BLACKMON (“Mr. Blackmon”) is a 33-year-old Black

man who has resided in Canton, Mississippi since 1998. Mr. Blackmon recently completed a

Masters of Law program at George Washington University Law School in Washington D.C., and

is now a practicing attorney based out of a Canton office. Mr. Blackmon asserts claims as a

representative of the Roadblock Class.

       35.     Plaintiff KHADAFY MANNING (“Mr. Manning”) is a 37-year-old physically

disabled Black man who resides in Canton, Mississippi. He has lived in Canton for over 20

years. Mr. Manning suffers from a painful nerve condition that makes it difficult for him to walk

without a cane. He is married to Plaintiff QUINNETTA MANNING, and they are raising three

sons together. Mr. Manning volunteers his time as an assistant coach for a youth T-Ball team in

Canton. Mr. Manning asserts claims as a representative of the Pedestrian Stop Class. Mr.

Manning also brings individual claims for damages.

       36.     Plaintiff QUINNETTA MANNING (“Mrs. Manning”) is a 31-year-old Black

woman who was born and raised in Canton, Mississippi, where she still resides. She is married to


                                                13
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 14 of 88



named Plaintiff Mr. Manning, and the couple has three young sons together. Ms. Manning solely

asserts individual claims for damages.7

          37.     Plaintiff NICK SINGLETON (“Mr. Singleton”) is a 37-year-old Black man who

has lived in Canton, Mississippi since 2004. Mr. Singleton works as a field service technician for

a telecommunications company. He is the father of two young boys. Mr. Singleton asserts claims

as a representative of the Roadblock Class.

          38.     Plaintiff STEVEN SMITH (“Mr. Smith”) is a 29-year-old Black man who has

spent nearly his entire life in Canton, Mississippi. Last year, Mr. Smith moved to Dallas, Texas,

where he lives with named Plaintiff Ms. Brown and their four young daughters, but he maintains

strong connections to Madison County and expects to regularly visit and eventually to move

back. Mr. Smith currently works at a manufacturing facility. Mr. Smith asserts claims as a

representative of the Pedestrian Stop Class.

          39.     Plaintiff BESSIE THOMAS (“Mrs. Thomas”) is a 60-year-old Black woman who

has lived in Canton, Mississippi for the past five decades. Mrs. Thomas serves as a minister at

two local churches, and she is involved in taking care of her young grandchildren. For three

years, Mrs. Thomas operated a corner store in Canton. Ms. Thomas asserts claims as a

representative of the Roadblock Class.

          40.     Plaintiff BETTY JEAN WILLIAMS TUCKER (“Mrs. Tucker”) is a 64-year-old

Black woman who was born, raised, and currently resides in Canton, Mississippi. For over a

decade, Mrs. Tucker worked as a welder in a Canton manufacturing warehouse. She has five

children, twelve grandchildren, and three great grand-children. Mrs. Tucker is among the




7
    Ms. Manning’s full legal name is Quinnetta Katrice Thomas; Manning is her married name.



                                                   14
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 15 of 88



longest-lived residents in her Canton neighborhood. Ms. Tucker asserts claims as a

representative of the Roadblock Class.

II.     Defendants

        41.    Defendant MADISON COUNTY, MISSISSIPPI is a political subdivision of the

State of Mississippi that can sue and be sued in its own name. Upon information and belief,

Madison County programs and activities, including programs and activities of the MCSD,

receive federal financial assistance.8 The County and its departments are therefore required under

federal law to conduct their programs and activities in a racially and ethnically non-

discriminatory manner. The “chief policy making and administrative body” of the County is, and

at all times relevant hereto has been, the Madison County Board of Supervisors (the “Board of

Supervisors” or the “Board”), which describes itself as “the one body which supervises almost

everything that goes on in county government.”9 The Board of Supervisors is comprised of five

elected Supervisors, one from each of the five districts in Madison County. For at least a decade,

Defendant Madison County has had actual knowledge of a longstanding pattern of constitutional

violations inflicted on the Black community by the MCSD pursuant to the Policing Program. By

both its action and inaction, Defendant Madison County has either sanctioned, or been

deliberately indifferent to, the MCSD’s policy of systematically executing unreasonable searches

and seizures on the basis of race.




8
 See, e.g., Office of the State Auditor, Mississippi, Madison County, Mississippi: Audited Financial
Statements and Special Reports For the Year Ended September 30, 2015, at 57 (Schedule of Expenditures
of Federal Awards), http://www.osa.ms.gov/documents/counties/2015/15cMadison%20County-cpa.pdf.
9
 Board of Supervisors, Madison County, Mississippi, http://madison-co.com/elected-offices/board-of-
supervisors (last visited January 30, 2019).



                                                 15
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 16 of 88



        42.     Defendant RANDALL S. TUCKER is, and has been since January 2012, the

Sheriff of Madison County, Mississippi. Under Mississippi law, sheriffs “are final policymakers

with respect to all law enforcement decisions made within their counties.”10 Sheriff Tucker is

and was responsible for each of the unconstitutional racially discriminatory practices that

comprises the Policing Program. He is either the chief architect of, or has adopted and endorsed,

every one of the illegal policing tactics described herein. Sheriff Tucker is, and has been since

January 2012, responsible for the hiring, screening, training, retention, supervision, discipline,

counseling, and control of the MCSD’s deputies, and other personnel who are or were employed

by the MCSD, including Defendant MCSD Deputy Slade Moore, named herein. He is sued in his

official capacity.

        43.     Defendant MCSD Deputy Slade Moore was, at all times relevant herein, a deputy,

employee, and agent of the MCSD, a department of Madison County. Deputy Moore is sued in

his individual capacity.

        44.     At all times relevant herein, Deputy Moore has acted under color of State law in

the course and scope of his duties and functions as an agent, employee, and officer of Madison

County in engaging in the actions and inactions described herein. At all times relevant herein, the

Board of Supervisors, Sheriff Tucker, and Deputy Moore have acted for and on behalf of the

County with the power and authority vested in them as officers, agents, and employees of the

County and incidental to the lawful pursuit of their duties as officers, employees, and agents of

the County.




10
  Brooks v. George Cty, Miss., 84 F.3d 157, 165 (5th Cir. 1996) (citing Huddleston v. Shirley, 787 F.
Supp. 109, 112 (N.D. Miss. 1992) and Miss. Code § 19-25-1, et seq.).



                                                   16
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 17 of 88



         45.   At all times relevant herein, Deputy Moore has violated clearly established

constitutional standards under the Fourth Amendment of which a reasonable person would have

known.



                                  GENERAL ALLEGATIONS

I.       A Brief Overview of Madison County, Mississippi

         46.   Madison County is a majority-white county. According to the 2010 census,

approximately 58% of Madison County residents are white and 38% are Black.11 The County is

now and has always been acutely racially segregated.




         47.   More than a decade ago, now-Chief Judge Carl. E. Stewart of the United States

Court of Appeals for the Fifth Circuit acknowledged the “confluence of . . . geography and




11
  Quickfacts: Madison County, Mississippi, U.S. Census Bureau,
http://www.census.gov/quickfacts/table/PST045216/28089,28 (last visited February 4, 2019).



                                                 17
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 18 of 88



demography” in Madison County.12 He stated that the resulting “racial isolation” in Madison

County was “foreboding and potentially deleterious.”13 Chief Judge Stewart’s description of

segregation in Madison County still rings true today. Madison County remains divided into

predominantly Black towns, neighborhoods, and business districts and predominantly white

towns, neighborhoods, and business districts.

           48.    Madison County, located directly to the north of Jackson, is approximately 57%

white and 38% Black. The white population is concentrated in the southern part of the county,

including the city of Madison (85% white; 10% Black; population 26,000)14 and portions of the

city of Ridgeland (55% white; 36% Black; population 24,000).15 The Black population is

concentrated in the north and west of the county, including the city of Canton (70% Black; 24%

white; population 13,000)16; the communities of Flora (51% Black; 47% white; population

1,800)17 and Kearney Park and surrounding unincorporated areas18; and the rural area in the

north of the County, including the community of Camden.19 Southeast Ridgeland also has a


12
  Anderson v. School Bd. of Madison Cty, 517 F.3d 292, 305 (5th Cir. 2008) (Stewart, J.) (concurring in
the majority’s affirmance of the district court’s grant of the Madison County School District’s motion for
unitary status).
13
     Id.
14
  Quickfacts: Madison City, Mississippi, U.S. Census Bureau,
https://www.census.gov/quickfacts/table/PST045216/2844520 (last visited January 30, 2019).
15
  Quickfacts: Ridgeland City, Mississippi, U.S. Census Bureau,
https://www.census.gov/quickfacts/table/PST045215/2862520 (last visited January 30, 2019).
16
  Quickfacts: Canton City, Mississippi, U.S. Census Bureau,
https://www.census.gov/quickfacts/table/PST045215/2811100 (last visited January 30, 2019).
17
  Flora, Mississippi Population, CensusViewer, http://censusviewer.com/city/MS/Flora (last visited
January 30, 2019).
18
     These unincorporated areas comprise U.S. Census tract No. 303.02.
19
     These unincorporated areas comprise U.S. Census tracts Nos. 309 and 310.



                                                    18
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 19 of 88



substantial Black population. Madison County has experienced significant growth in recent

decades. Since 1990, its population has nearly doubled, largely due to the growth of the Madison

and Ridgeland areas. A map of Madison County prepared by the U.S. Census bureau is attached

hereto as Exhibit A.

        49.    Madison County is the wealthiest county in Mississippi,20 and its wealth is

heavily concentrated among its white citizens. For example, the average household income in the

City of Madison is more than double that in Canton ($103,000 vs. $46,000); residents of the City

of Madison own the homes in which they live at nearly double the rate of Canton residents (92%

vs. 49%); and the poverty rate in the City of Madison is a small fraction of the rate in Canton

(3% vs. 25%).21

        50.    Madison County’s pervasive racial segregation has facilitated the MCSD’s

racially discriminatory policing practices by enabling MCSD deputies to use geographic criteria

to isolate and target Black residents of Madison County for unconstitutional searches and

seizures.

II.     The MCSD’s Policing Program

        51.    For at least two decades, if not longer, the MCSD has implemented a coordinated

top-down program of methodically targeting Black individuals for suspicionless searches and

seizures.

        52.    Pursuant to the Policing Program, the MCSD employs a series of integrated

tactics to systematically conduct unreasonable searches and seizures of persons, homes, cars, and


20
  Mississippi Per Capita Income by County 2017, Mississippi Department of Employment Security,
http://mdes.ms.gov/media/8639/pci.pdf (last visited January 30, 2019).
21
  Quickfacts: Canton City, Mississippi and Madison City, Mississippi, U.S. Census Bureau,
https://www.census.gov/quickfacts/table/INC110215/2811100,2844520 (last visited February 4, 2019).



                                                 19
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 20 of 88



property on the basis of race. During the course of these illegal searches and seizures, MCSD

deputies routinely detain members of the Black community without probable cause, and often

issue citations and make arrests either without legal justification or to recover outstanding fines

and fees, typically for minor infractions.

        53.     The various unconstitutional racially discriminatory policing practices that

comprise the Policing Program range in scope and severity, but they are all conducted pursuant

to the MCSD’s single overarching policy, custom, and/or practice of systematically conducting

unreasonable searches and seizures of persons, homes, cars, and property on the basis of race.

This policy, custom, and/or practice is so persistent and widespread as to practically have the

force of law in Madison County.

        54.     Like many policing policies, practices, and customs deemed unconstitutional by

federal courts and the United States Department of Justice,22 the MCSD’s Policing Program

combines unlawful methods of searches and seizures in violation of the Fourth Amendment with

an impermissible race-based classification in violation of the Equal Protection Clause of the

Fourteenth Amendment.

        55.     The MCSD’s Policing Program also violates the Equal Protection Clause of the

Fourteenth Amendment because race-based suspicion is integral to its functioning. The MCSD’s

Policing Program in fact depends on the use of race to determine which individuals to target for

unreasonable searches and seizures in violation of the Fourth Amendment. As such, the MCSD’s



22
  See, e.g., U.S. Department of Justice, Investigation of the Baltimore City Police Department (2016),
https://www.justice.gov/crt/file/883296/download; U.S. Department of Justice, Investigation of the
Ferguson Police Department (2015), https://www.justice.gov/sites/default/files/opa/press-
releases/attachments/2015/03/04/ferguson_police_department_report_1.pdf.




                                                   20
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 21 of 88



Policing Program is a government program with an express racial classification; it is subject to,

and fails, strict scrutiny.

        56.     The most frequently-used illegal policing tactics of the MCSD’s Policing Program

are described below, and substantiated by the allegations of the Class Representative Plaintiffs in

paragraphs 173 through 243 below. In addition, the MCSD also engages in a broad range of

other unconstitutional racially discriminatory policing practices—including suspicionless traffic

stops and suspicionless frisks of pedestrians—that impermissibly target Black community

members for unlawful searches and seizures. Taken together, these policing methods have

effectively placed the Black community of Madison County under a permanent state of siege.

        A.      Pretextual and Highly Intrusive Vehicular Roadblocks

        57.     The MCSD operates a network of pretextual and highly intrusive vehicular

roadblocks concentrated in and around the majority Black cities and neighborhoods of Madison

County. These roadblocks are typically located on roadways close to Black homes, employers of

Black residents, Black-owned businesses, and civic institutions frequented by the Black

community.

        58.     Because the MCSD targets Black communities for roadblocks, the vast majority

of individuals arrested at Madison County’s roadblocks are Black. Almost 81% of roadblock

arrests in Madison County between May and September of 2016 were of Black individuals.




                                                21
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 22 of 88




          59.     The MCSD maintains a formal written policy (the “General Roadblocks Policy”)

that expressly authorizes “[a]ll [d]eputies” to “conduct random roadblocks for all traffic

violations, escapees, or wanted subjects.”23 The General Roadblocks Policy places no restrictions

on how and when MCSD deputies may conduct these roadblocks. Significantly, the General

Roadblocks Policy does not require deputies to use race-neutral criteria when selecting roadblock

locations. A copy of the MCSD’s Roadblocks Policy is attached as Exhibit B.

          60.     The MCSD regularly establishes roadblocks in Canton, the county seat and the

largest majority-Black city within Madison County. Most of the Canton neighborhoods targeted

for roadblocks are lined by quiet, residential streets, not busy highways or thoroughfares. A map

depicting recent representative roadblock locations appears below.




23
     General Roadblocks, in POLICY AND PROCEDURE, Office of the Sheriff, Madison County, Mississippi.



                                                   22
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 23 of 88




       61.     The MCSD sometimes sets up more than one vehicular roadblock in the Canton

area within a single day; multiple vehicular roadblocks within a single week are not uncommon.

       62.     The MCSD often sets up roadblocks in poorly-lit, difficult-to-see locations, and

these are often manned by plainclothes MCSD deputies who drive unmarked vehicles. While

these deputies may wear tactical body armor over their plain clothes, the deputies are not

otherwise identifiable as law enforcement officers. Such roadblocks are rarely, if ever, located in

the predominantly white neighborhoods and business districts of Madison County.




                                                23
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 24 of 88



       63.     In one instance in 2015, a Black individual (the “driver”) was stopped at a

roadblock by an MCSD deputy who waved him down with a flashlight while standing in the

middle of a dark and isolated road. There were no other law enforcement vehicles or any other

signs of a roadblock. The driver reported that if he had not been paying close attention, he could

have struck the MCSD deputy because the deputy was barely visible. The MCSD deputy asked

the driver to get out of the car, even though there was no basis for reasonable suspicion. Only

after searching the driver unlawfully did the MCSD deputy permit the driver to proceed.

       64.     Often, the MCSD’s roadblocks are “roving” in nature. Deputies will sometimes

drive away after a short time to set up a roadblock at another location nearby. At other times,

plainclothes deputies will park their vehicles in one location and walk to a different street corner

to flag down motorists with flashlights.

       65.     The MCSD also sets up semi-concealed roadblocks within the parking lots of

Madison County’s majority-Black housing complexes. These roadblocks are usually located at

the sole operational entry and exit to the complexes. A map depicting recent representative

roadblock locations appears below. These roadblocks unreasonably violate Black residents’

legitimate expectations of privacy in and around their own homes, and unconstitutionally restrict

their freedom to leave and return to their homes unimpeded by government intrusion.




                                                 24
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 25 of 88




       66.     Once an MCSD deputy stops a vehicle at a roadblock, the deputy typically

requires both the driver of the vehicle and any passengers riding in the vehicle to provide a

driver’s license or another form of identification. The MCSD deputy usually runs these

identifications against police databases to determine whether the detained individuals can be

arrested to collect unpaid fines and fees owed to the County.




                                                25
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 26 of 88



       67.     In the experience of named Plaintiff Mrs. Tucker, who has been repeatedly

stopped at the MCSD’s roadblocks, MCSD deputies do not follow a standard operating

procedure in conducting these roadblocks. MCSD deputies have sometimes asked Mrs. Tucker to

produce her driver’s license and proof of her insurance, but at other times they have only asked

for her license. MCSD deputies have usually taken Mrs. Tucker’s license and checked it for

unpaid fines, but sometimes the MCSD deputy running the roadblock has just glanced at her

license and waved her through.

       68.     Traveling through the MCSD’s roadblocks can take 10 to 20 minutes per vehicle,

even when MCSD deputies do nothing more than check identification. These delays are

sometimes compounded when MCSD deputies conduct suspicionless searches of Black

motorists, their passengers, and their vehicles during these stops.

       69.     The MCSD often fails to provide any advance notice, much less meaningful

notice of its roadblocks. For example, a notice of planned roadblocks (the “Roadblock Notice”)

was made public via posting on social media shortly before the filing of Plaintiffs’ initial

Complaint. The Roadblock Notice stated that the MCSD “will have” a roadblock “at one or more

of” of dozens of listed locations between January 19, 2017 and January 22, 2017.24 The

Roadblock Notice was so overbroad that it effectively provided no notice at all. A copy of the

Roadblock Notice is attached hereto as Exhibit C.

       70.     For members of the Black community, the MCSD’s roadblocks are much more

than an inconvenience. Passing through these unconstitutionally intrusive roadblocks is fraught




24
  The Roadblock Notice refers to “checkpoints” rather than “roadblocks.” However, please note the
MCSD uses the terms “roadblock” and “checkpoint” interchangeably when referring to the type of
roadblocks described herein.



                                                  26
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 27 of 88



with the potential for harassment, intimidation, demeaning searches, baseless citations, and

possibly even arrest and subsequent incarceration.

       71.     Black community members therefore go to great lengths to avoid the MCSD’s

roadblocks. They rely on an informal system of warnings communicated by friends and family

through social media, texts, and phone calls. Black individuals often change their travel and

personal plans based on the presence of these roadblocks.

       72.     For example, one of the Class Representative Plaintiffs in this action, Mrs.

Tucker, devotes a great deal of time and effort to finding out the locations of MCSD’s

roadblocks. She uses phone calling trees, Facebook pages, smart phone apps, and texting lists to

get news of the roadblocks. Although Mrs. Tucker has a valid license, registration, and

insurance, she frequently rearranges her life to avoid the MCSD’s roadblocks, typically by

cancelling her plans and not leaving the house to see family or friends.

       73.     As of the filing of Plaintiffs’ initial complaint, one private Facebook group page

that regularly warns of roadblocks in Madison County (the “Facebook Warning Page”) had

nearly 1,800 members, the vast majority of whom are Black. The Facebook Warning Page

featured messages such as “Madison County is pulling people over on bikes and everything” and

“Roadblock on maple by the tracks! They got their lights off.” According to posts made prior to

the filing of Plaintiffs’ initial Complaint, the MCSD has set up roadblocks outside of churches,

the Madison County Department of Human Services office (which issues food stamps), and fast

food restaurants.

       74.     Many of the Class Representative Plaintiffs in this action—including Mrs.

Manning, Mrs. Tucker, and Mrs. Thomas—have been repeatedly stopped at the MCSD’s

roadblocks. One of the Class Representative Plaintiffs, Mr. Singleton, was stopped at the




                                                27
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 28 of 88



MCSD’s roadblocks at least 20 times in the year preceding the filing of Plaintiffs’ initial

Complaint.

               1.      The Primary Purpose of the MCSD’s System of Roadblocks Is to Target
                       Black Motorists for Unreasonable Searches and Seizures

       75.     Under the Supreme Court’s decision in City of Indianapolis v. Edmond, 531 U.S.

32 (2000), the constitutionality of a roadblock turns on its primary purpose. The primary purpose

of the MCSD’s system of roadblocks is now and has always been to target Black motorists, their

passengers, and their vehicles for unreasonable searches and seizures. The MCSD’s

concentration of roadblocks in predominantly-Black areas, as well as at the entry and exit points

of majority-Black apartment complexes, is compelling evidence of this patently unconstitutional

primary purpose.

       76.     An additional or alternative primary purpose of the MCSD’s system of roadblocks

is the sort of “general interest in crime control” held unconstitutional in Edmond. A notice of

roadblock activity promulgated by the MCSD and attached hereto as Exhibit C (the Roadblock

Notice) illustrates this impermissible purpose. The Roadblock Notice lists the locations of

dozens of potential roadblocks and expressly states that the “purpose” of these roadblocks “will

be to check for Driver’s licenses, warrants and whatever else we encounter” (emphasis added).

       77.     On information and belief, MCSD deputies often use roadblock stops as a means

of looking for contraband. Deputies regularly question Black motorists and Black passengers at

roadblock stops in an effort to gain probable cause for conducting searches based on the

individuals’ expressions or answers, or the supposed odor of marijuana in the vehicle or on one

of the detained individuals.

       78.     Another additional or alternative primary purpose of the MCSD’s system of

roadblocks is to enrich the County by generating municipal revenue through the collection of



                                                28
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 29 of 88



unpaid fees and fines from the County’s disempowered minority populations. This purpose is

clearly impermissible under both the Fourth Amendment and the Equal Protection Clause of the

Fourteenth Amendment.

       79.     To the extent that the MCSD attempts to claim that the primary purpose of its

roadblocks is to check for valid drivers’ licenses and up-to-date vehicle registrations, or for any

other traffic safety purpose, any such stated purpose is plainly pretextual. The operation of

roadblocks at the entry and exit points of majority-Black apartment complexes in quiet

residential neighborhoods, rather than on heavily-trafficked open roadways or locations with a

history of traffic hazards, clearly demonstrates that the primary purpose of the MCSD roadblocks

is not traffic safety. The absence of such roadblocks in majority-white neighborhoods, where

traffic safety is of equal importance, further lays bare the pretextual purpose of the MCSD’s

roadblocks. Any claimed purpose of traffic safety is also belied by the fact that MCSD deputies

regularly require passengers, as well as pedestrians passing by roadblocks, to produce

identification and submit to searches, as discussed in paragraphs 80 through 89.

       B.      Suspicionless Searches and Seizures of Black Pedestrians

       80.     The MCSD also regularly engages in suspicionless stops of Black persons while

traveling as pedestrians or while present within the curtilages of homes or the grounds or

common areas of multi-unit residential apartment complexes.

       81.     The MCSD does not maintain data regarding stops that do not result in arrests or

citations. However, the MCSD’s data does indicate that the vast majority of individuals arrested

at pedestrian stops in Madison County are Black. Approximately 82% of arrests at pedestrian

stops in Madison County between May and September of 2016 were of Black individuals.




                                                 29
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 30 of 88




       82.     One of the MCSD’s most flagrantly unconstitutional racially discriminatory

policing tactics is its implementation of pedestrian “checkpoints.”

       83.     Frequently, the MCSD enforces semi-concealed pedestrian “checkpoints”

concurrently with vehicular roadblocks at the sole operational entry and exit to majority-Black

housing complexes. These “checkpoints” violate Black residents’ legitimate expectations of

privacy in and around their own homes, and unconstitutionally restrict their freedom to leave and

return to their homes unimpeded by government intrusion. In other words, a vehicular roadblock

can at any time also serve as a pedestrian “checkpoint.” MCSD deputies have discretion to

implement such pedestrian “checkpoints” when conducting vehicular roadblocks.

       84.     Because the MCSD typically enforces these pedestrian “checkpoints” at the same

locations as its vehicular roadblocks, the MCSD’s pedestrian “checkpoints” are also concentrated

in and around the predominantly Black neighborhoods of Madison County.

       85.     On information and belief, MCSD deputies do not establish pedestrian

checkpoints in predominantly-white towns, residential neighborhoods or business districts.


                                                30
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 31 of 88



       86.     Once an MCSD deputy stops a Black pedestrian at a “checkpoint,” the deputy

typically requires the pedestrian provide a driver’s license or another form of identification. The

MCSD deputy usually runs the pedestrian’s identification against police databases to determine

whether the detained individual can be arrested to collect unpaid fines and fees. In addition,

MCSD deputies often subject pedestrians passing through these “checkpoints” to demeaning and

unconstitutional searches.

       87.     On information and belief, the purpose of these pedestrian “checkpoints” is to

conduct a fishing expedition to find any possible basis, no matter how tenuous, for issuing

citations to and/or arresting members of the Black community.

       88.     For example, in January 2017, one of the Class Representative Plaintiffs in this

action—Mr. Smith—was arrested after being detained and illegally searched at a pedestrian

“checkpoint” at the entrance to the predominantly-Black affordable housing complex where he

resides. Mr. Smith was arrested after a check of his identification revealed that he had

outstanding fines and fees.

       89.     There is clearly no constitutional basis for MCSD deputies to require Black

pedestrians to pass through “checkpoints” as they are coming in and out of their homes or going

about their daily activities. Forcing citizens of the United States to “show their papers” in this

fashion runs afoul of the law as well as the most basic norms of decency in domestic policing.

       90.     The MCSD also engages in systematic illegal searches and seizures of Black

pedestrians through “Jump Out” patrols that aim to take Black community members by surprise

for suspicionless searches and seizures. These patrols are often conducted by plainclothes MCSD

deputies driving unmarked vehicles.




                                                 31
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 32 of 88



       91.     The “Jump-Out” deputies often target groups of young Black men walking or

riding bicycles together.

       92.     On information and belief, the “Jump Out” deputies select their targets purely on

the basis of race and without any reasonable suspicion or probable cause; MCSD deputies do not

target white residents for “Jump Out” patrols.

       93.     When the “Jump Out” deputies encounter their intended targets, the deputies

rapidly exit their vehicles and proceed to demand identification and/or conduct unreasonable and

extensive searches of every individual.

       94.     For example, approximately five years before the filing of Plaintiffs’ initial

Complaint, named Plaintiff Mrs. Tucker witnessed two “Jump Out” patrol deputies tackle her

teenage grandson to the ground. The deputies conducted an aggressive search of her grandson’s

pockets. They left abruptly after finding nothing. Before the deputies descended upon Mrs.

Tucker’s grandson, he had been fixing his brother’s bicycle in his front yard.

       95.     Often, the “Jump Out” deputies handcuff Black individuals while they conduct

their searches, and threaten arrest and jail time for failing to comply with their demands. The

“Jump Out” deputies also threaten onlookers and passers-by with arrest if they do not

immediately leave the scene or return to their homes.

       96.     “Jump Out” patrols frequently take place outside of Black-owned businesses,

causing customers to flee. On information and belief, the MCSD does not employ “Jump Out”

patrols in the vicinity of white-owned businesses.

       97.     On information and belief, the MCSD uses these “Jump Out” patrols to deter

customers from patronizing Black-owned businesses. The “Jump Out” patrols, together with the




                                                 32
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 33 of 88



MCSD’s other discriminatory policing tactics, have dramatically affected the profitability of

Black-owned businesses.

       C.      Warrantless and Consentless Searches of the Homes of Black Residents

       98.     In the course of investigating potential offenses, searching for missing persons, or

canvasing for individuals with outstanding arrest warrants, MCSD deputies frequently enter the

homes of Black residents of Madison County without search warrants and without consent.

       99.     While they are in Black residents’ homes, MCSD deputies routinely engage in

searches and seizures that further violate the Fourth Amendment. These unconstitutional

practices include the detention and restraint of Black individuals not suspected of any

wrongdoing, and are often accompanied by the use of force.

       100.    The following are illustrative examples of such misconduct:

               a)     In June 2016, MCSD Deputy Slade Moore, accompanied by several other

   white male MCSD deputies, forcibly entered the family home of Mr. and Mrs. Manning, two

   Plaintiffs in this action. Deputy Moore did not obtain Mrs. Manning’s consent to enter her

   home, nor did Deputy Moore have a search warrant. Deputy Moore attempted to coerce Mr.

   Manning to write a false witness statement against a neighbor’s boyfriend. When Mr.

   Manning refused, one of the deputies handcuffed him, choked him, and beat him in the back

   seat of an MCSD law enforcement vehicle until Mr. Manning finally relented and wrote the

   witness statement Deputy Moore demanded.

               b)     In March 2016, two MCSD deputies forcibly entered the home of Mr.

   Blackmon, one of the Class Representative Plaintiffs in this action. The MCSD deputies

   claimed they had a warrant for the arrest of one of Mr. Blackmon’s relatives, but the deputies

   refused to provide Mr. Blackmon with an opportunity to review the warrant. One of the

   deputies forced Mr. Blackmon to the ground at gunpoint, and handcuffed his wrists behind


                                                33
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 34 of 88



   his back. The deputies then proceeded to search Mr. Blackmon’s entire residence, ostensibly

   for the purpose of finding the person named in the warrant. The MCSD deputies searched

   inside Mr. Blackmon’s dresser drawers and other small closed compartments that could not

   possibly conceal an adult man.

               c)     In October 2015, MCSD deputies forcibly entered the home of Mr. Smith,

   a Class Representative Plaintiff in this action. The deputies did not provide Mr. Smith with a

   search warrant, but they claimed to be looking for a missing person. Without Mr. Smith’s

   consent, the deputies conducted a search of Mr. Smith’s home, including examining inside

   bureau drawers and other small closed compartments that could not reasonably contain a

   person. One of the deputies even woke up Mr. Smith’s daughter, who was only three years

   old at the time, to ask her if she knew anything about the missing person.

               d)     Several years ago, MCSD deputies stormed into a celebratory barbecue

   hosted by Mrs. Tucker, one of the Class Representative Plaintiffs in this action, at her home

   in Canton. Without a warrant or any reason for suspecting criminal activity, the MCSD

   deputies conducted searches of Mrs. Tucker’s guests, including by digging into their pockets.

   The MCSD deputies also got down on their hands and knees to search Mrs. Tucker’s patio.

   Finding nothing, they left without explanation.

       101.    It is common for MCSD deputies to harass Black residents while they are walking

on the grounds of their apartment complexes, sitting on their patios, or spending time in their

own yards, particularly after the sun has set. MCSD deputies often interrupt Black community

members’ leisure and family time with demands for identification, intrusive questioning and

suspicionless searches. MCSD deputies also regularly instruct Black community members to

disperse or return indoors, and threaten arrest and jail time for noncompliance.




                                                34
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 35 of 88



         102.   The MCSD’s unconstitutional policing practices in and around Black community

members’ homes discourage Black residents from spending time outdoors, and from gathering

outside with friends and family. These tactics effectively impose a “curfew” pursuant to which

being outside of one’s own home after dark is reason enough to be detained or arrested. The

MCSD’s hostile and unreasonable approach to policing the Black community violates Black

residents’ reasonable expectations of privacy in their own homes, and greatly diminishes their

sense of personal security.

         103.   On information and belief, the MCSD does not engage in these unconstitutional

policing practices in the homes, yards, and neighborhoods of Madison County’s white residents.

III.     Race-Based Statistical Disparities in Policing Outcomes Provide Compelling
         Evidence of the MCSD’s Policing Program

         104.   The MCSD’s Policing Program has resulted in stark racial disparities in policing

outcomes that cannot be explained by alternative non-race-based factors.

         105.   For example, although only 38% of Madison County residents are Black,25

approximately 73% of arrests Madison County between May and September of 2016 were of

Black individuals. Only 23% of arrests during this time period were of white individuals, even

though Madison County is 57% white.26 These statistics suggest that the arrest rate for Black

individuals is nearly five times the arrest rate for white individuals in Madison County.27



25
  Based on 2010 Census data. See Quickfacts: Madison County, Mississippi, U.S. Census Bureau,
http://www.census.gov/quickfacts/table/PST045216/28089,28 (last visited February 4, 2019).
26
  Based on 2010 Census data. See Quickfacts: Madison County, Mississippi, U.S. Census Bureau,
http://www.census.gov/quickfacts/table/PST045216/28089,28 (last visited January 30, 2019).
27
  If the MCSD’s arrest rates were proportional to the population, then approximately 38% of arrests
would be of Black individuals and approximately 57% of arrests would be of white individuals. The rate
of arrests of Black individuals in Madison County is roughly double this expected percentage (73%, or
approximately 2 times the percentage of Madison County’s population that is Black). The rate of arrests
of white individuals is less than half the expected percentage (23%, or approximately 0.4 times the


                                                   35
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 36 of 88




        106.    Moreover, a disproportionate number of the MCSD’s arrests are made in

majority-Black towns. For example, the majority-Black city of Canton represents approximately

14% of Madison County’s population, but accounted for nearly 47% of arrests made in Madison

County between May and September 2016.




expected percentage). In other words, the arrest rate for Black individuals is nearly five times the arrest
rate for white individuals in Madison County.



                                                     36
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 37 of 88




       107.    Because the MCSD targets Black communities for roadblocks and suspicionless

pedestrian stops, the vast majority of individuals arrested at roadblocks and pedestrian stops in

Madison County are Black. Between May and September 2016, 81% of arrests at roadblocks and

82% of arrests at pedestrian stops in Madison County were of Black individuals.




                                                37
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 38 of 88




       108.   These dramatic racial disparities in policing outcomes have existed for years. A

2014 article in The Clarion-Ledger reported that while only 34% of Madison County’s




                                              38
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 39 of 88



population was Black at the time, 78% of those arrested in Madison County were Black—among

the largest disparity of the Mississippi counties cited.28

           109.    Similarly, an investigation conducted by USA Today revealed that the MCSD’s

2011-2012 arrest rates were 92.4 per 1000 for Black residents, as opposed to only 15.9 per 1000

for non-Black residents.29

           110.    These statistical disparities serve as compelling evidence that the MCSD’s

Policing Program violates the Equal Protection Clause of the Fourteenth Amendment.

IV.        The MCSD’s Policing Program Is Longstanding and Deeply-Entrenched

           111.    The MCSD’s Policing Program is a deeply-entrenched policy, custom, and/or

practice that has been in existence for years. The program has its roots in Madison County’s long

history of unconstitutional, racially discriminatory policing practices.

           112.    During the Civil Rights era, Madison County Sheriff Billy Noble (“Sheriff

Noble”) was known for his “infamous road blocks,”30 and his practice of “often arrest[ing] and

jail[ing] black folk because he felt like it.”31

           113.    Billy Noble remained Sheriff through the 1980s. He and other Madison County

officials were subject to a consent judgment regarding jail conditions in Madison County,

including racially discriminatory practices.32 Sheriff Noble’s successor, Sheriff Jessie Hopkins,


28
  Therese Apel, Mississippi Race, arrest rates examined, THE CLARION-LEDGER (Nov. 19, 2014),
http://www.clarionledger.com/story/news/2014/11/19/race-arrest-rates-examined/19307959/.
29
  Brad Heath, Racial gap in U.S. arrest rates: ‘Staggering disparity’, USA TODAY (Nov. 18, 2014),
http://www.usatoday.com/story/news/nation/2014/11/18/ferguson-black-arrest-rates/19043207/.
30
  Hunter Gray, Ghosts of Madison County (Mississippi), BEARWTHOUTBORDERS (Oct. 7, 2011),
https://lists.mayfirst.org/pipermail/bearwithoutborders/2011-October/004854.html.
31
     Socrates Garrett, My Mississippi History, MISSISSIPPI LINK (April 27, 2006), 2006 WLNR 27688973.
32
     See, e.g., Cooper v. Noble, 33 F.3d 540 (5th Cir. 1994).



                                                       39
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 40 of 88



was held in contempt for violations of this consent judgment,33 and complaints regarding the

MCSD’s racially discriminatory practices in connection with its management of the Madison

County Detention Center have continued to the present day.34

           114.        Sheriff Tucker’s immediate predecessor, Toby Trowbridge (“Sheriff

Trowbridge”), served as the Sheriff of Madison County from 1999 until 2011. Sheriff

Trowbridge was one of the key architects and most ardent enforcers of the Policing Program.

Under his leadership, the MCSD executed thousands of unreasonable searches and seizures of

Black motorists, pedestrians, homes, and vehicles.

           115.        Sheriff Trowbridge’s unconstitutional, racially discriminatory policing practices

were widely known throughout Madison County.

           116.        In 2004, the community activist group Citizens Against Racial Profiling spoke out

against Sheriff Trowbridge’s racial profiling and targeting of Black community members in

Madison County.35

           117.        In 2006, a group of Canton residents (“Concerned Citizens of Canton”) presented

the Madison County Board of Supervisors with a petition bearing 664 signatures demanding an

end to “frequent roadblocks in the predominantly black neighborhoods,” “the excessive force

and brutality administered by police officers,” and “racial profiling.”36




33
     See id. at 545.
34
  See, e.g., Letter Regarding Federal Inmates in Madison County Detention Center, FEDERAL PUBLIC
DEFENDER, NORTHERN AND SOUTHERN DISTRICTS OF MISSISSIPPI (April 11, 2008),
http://ms.fd.org/index_files/index_files/Madison%20Jail%20letter.pdf.
35
  Adam Lynch, Crossing the Line?, JACKSON FREE PRESS (Sept. 8, 2004),
http://www.jacksonfreepress.com/news/2004/sep/08/crossing-the-line/.
36
     Roadblocks questioned in Canton, THE CLARION-LEDGER (July 18, 2006) (2006 WLNR 25321982).



                                                       40
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 41 of 88



           118.   In July 2006, Canton resident Lauren Elaine attended a Madison County Board of

Supervisors meeting on behalf of the Concerned Citizens of Canton. Sheriff Trowbridge was

present at the meeting, but he refused to meet with representatives from the Concerned Citizens

of Canton. Sheriff Trowbridge denied the use of racial profiling, and stated that the MCSD

would continue using roadblocks as a policing practice.

           119.   On information and belief, the Madison County Board of Supervisors took no

action to investigate or address the Concerned Citizens of Canton’s claims. However, for a

period of time after the petition was submitted, there was a noticeable decrease in roadblocks in

Canton, but a corresponding uptick in Flora roadblocks.37

           120.   According to a July 2007 article in The Clarion-Ledger, District 5 Supervisor

Paul Griffin (“Supervisor Griffin”), who is Black, said that many people in Madison County

were aware that the MCSD was perceived as targeting Black community members, and had tried

to get Sheriff Trowbridge to meet with his critics.38 However, Supervisor Griffin stated that

“[t]here is a limit to what the Board of Supervisors can do because the [S]heriff is elected by the

people to do his job.”39

           121.   In October 2007, a group of Flora residents (“Concerned Citizens II of Flora”)

claimed to have video evidence demonstrating that that the MCSD had been setting up

roadblocks in predominantly Black neighborhoods, such as Magnolia Heights, while not doing




37
  Elizabeth Crisp, Flora group targets Madison Co. deputies, THE CLARION-LEDGER (October 29, 2007)
2007 WLNR 27805955.
38
     Is system fair?, THE CLARION-LEDGER (July 22, 2007) (2007 WLNR 27765629).
39
     Id.



                                                  41
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 42 of 88



the same in predominantly white neighborhoods.40 The group demanded documentation

concerning Sheriff Trowbridge’s roadblock policies and practices. Sheriff Trowbridge refused

either to provide any such documentation or to meet with representatives of the Concerned

Citizens II of Flora.41

           122.   According to a January 2008 article in the Madison County Journal, Sheriff

Trowbridge “generally receive[d] very high marks from [the Madison County Board of

Supervisors].”42 The article noted that Sheriff Trowbridge has “been the subject of complaints

from African-Americans living in Canton and Flora who say he practices racial profiling.”

           123.   In November 2007, Sheriff Trowbridge denied charges of racial profiling at a

meeting of the Madison County Board of Supervisors.43 Three white members of the Board of

Supervisors expressed their support for Sheriff Trowbridge during the meeting. However, former

District 4 Supervisor Karl Banks (“Supervisor Banks”), who is Black, expressed his

disappointment at the way the Board of Supervisors had addressed the issue of racial profiling.

Then-Supervisor Banks stated that he routinely fielded complaints about the MCSD, and said

that Sheriff Trowbridge should work with people to change the department’s image. “The

conversation today was about a feeling in the community. . . . I know, as an African American,




40
  Muslim group could enter the fray in Flora, MADISON COUNTY JOURNAL (Oct. 25, 2007),
http://www.onlinemadison.com/Content/NEWS/Local-News/Article/Muslim-group-could-enter-the-fray-
in-Flora/1/1/19402.
41
     Id.
42
  New supervisors take office Friday, MADISON COUNTY JOURNAL (Jan. 2, 2008),
http://www.onlinemadison.com/Content/Default/Local-News/Article/New-supervisors-take-office-
Friday/-3/1/19701.
43
 Elizabeth Crisp, Racial profiling accusations thrown at Madison sheriff in board meeting, THE
CLARION-LEDGER (Nov. 6, 2007), 2007 WLNR 27805274.



                                                  42
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 43 of 88



that there is a real feeling in the community that the [Sheriff’s] department is discriminating

against people.” 44

           124.   None of the minutes for the Board of Supervisors’ meetings reference claims or

discussions of racial profiling.45 However, minutes from the November 19, 2007 Board of

Supervisors meeting indicates that the Board authorized Sheriff Trowbridge to use $50,000 in

grant funds for “public safety checkpoints.”46 Because the MCSD uses the terms “roadblock”

and “checkpoint” interchangeably, these “public safety checkpoints” may have encompassed the

racially discriminatory roadblocks described herein.

           125.   The Clarion Ledger reported that of the 92 official MCSD roadblocks conducted

in 2007, many were set up in areas that have higher concentrations of Black or Hispanic

residents. 47 The Clarion Ledger also reported that more roadblocks were conducted in Canton

and in unincorporated areas north of Canton than in any other area in 2007, and that roadblocks

were often conducted in the same places multiple times throughout the year.48

           126.   In 2008, a number of civil liberties groups, including the American Civil Liberties

Union, the Mississippi Immigrant Rights Alliance, and Citizens Against Racial Profiling, called


44
     Id.
45
  The Madison County Government’s website contains a functionality that allows the user to search an
electronic archive of the Board of Supervisors’ meeting minutes by keyword. Keyword-searching this
archive revealed no references to “racial profiling” or synonymous terms in the Board of Supervisors’
meeting minutes. See Board Minutes: Searching Minutes by Keyword, MADISON COUNTY
MISSISSIPPI, http://www.madison-co.com/elected-offices/board-of-supervisors/board-
minutes.php?search_type=keyword.
46
  Minutes of the Board of Supervisors of Madison County, Mississippi (November 19, 2007),
http://www.madison-co.com/images/admin/pdfs/465_47418_Minutes_11-19-07_(Final).pdf.
47
  Elizabeth Crisp, A show of frustration, THE CLARION-LEDGER (March 28, 2008) (2008 WLNR
26594510).
48
     Id.



                                                  43
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 44 of 88



for the resignation of Sheriff Trowbridge for unfairly targeting Blacks and Latinos through racial

profiling and roadblocks.49 Once again, Sheriff Trowbridge denied engaging in racial profiling

and refused to meet with his critics.50

           127.   On March 27, 2008, protestors conducted a march in opposition to Sheriff

Trowbridge’s racial profiling practices.51 Protest organizer David Archie issued a press release

stating that: “Over the years since the election of Toby Trowbridge as sheriff of Madison

County, numerous individuals have brought forth claims of harassment, intimidation,

discrimination and outright brutality by the Madison County sheriff’s department. . . . Racial

profiling and deputy misconduct are widespread and well known.”52

           128.   In 2009, Sheriff Trowbridge expressed his opposition to a proposed bill to outlaw

racial profiling in Mississippi. However, the police chiefs of two Madison County cities, Canton

and Ridgeland, both testified that racial profiling is a problem in Mississippi.53 The Canton

police chief is Black; the Ridgeland police chief is white.

           129.   From 2000 until January 2012, current Madison County Sheriff Tucker served as

an MCSD deputy under Sheriff Trowbridge. In 2002, Sheriff Tucker became Captain of the

MCSD’s Narcotics Division. Then-Deputy Tucker had full knowledge of the Policing Program,


49
  Julie Straw, Groups Accuse Sheriff of Racial Profiling, WS NEWS NOW,
http://www.msnewsnow.com/Global/story.asp?S=8068507. See also Julie Straw, Civil Liberties Groups
Want Madison County Sheriff Gone, AMERICANS FOR LEGAL IMMIGRATION PAC (March 26, 2008),
https://www.alipac.us/f12/ms-civil-liberties-groups-want-madison-county-sheriff-gone-102656-print/.
50
     WS NEWS NOW, infra note 44.
51
  Adam Lynch, Canton Police Arrest Protesters, JACKSON FREE PRESS (March 27, 2008),
http://www.jacksonfreepress.com/news/2008/mar/27/canton-police-arrest-protesters/.
52
     Id.
53
  Elizabeth Crisp, House panel considers bill to outlaw racial profiling, THE CLARION-LEDGER (Jan. 14,
2009) (2009 WLNR 19779141).



                                                  44
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 45 of 88



and he personally implemented many of the unconstitutional racially discriminatory policing

practices that comprise the Policing Program.

       130.    For example, in approximately 2011, then-Deputy Tucker and other MCSD

deputies stormed into the home of named Plaintiff Mr. Singleton just minutes after Deputy

Tucker personally delivered a package to Mr. Singleton’s home. The package was addressed to a

relative who did not reside with Mr. Singleton and was not at Mr. Singleton’s home at the time.

Mr. Singleton’s brother-in-law, who was at Mr. Singleton’s home, picked up the package and

brought it inside. As soon as he did so, Tucker and his team barged into Mr. Singleton’s home.

They forced Mr. Singleton, his brother-in-law, and his sister to lay on the floor while they

searched Mr. Singleton’s home. Mr. Singleton’s three-year-old son was present in the home at

the time. When Mr. Singleton’s sister asked then-Deputy Tucker whether they had a search

warrant, Tucker pointed to the box and said: “I don’t need a search warrant. That box is my

search warrant.”

       131.    In 2011, then-Deputy Tucker ran for Sheriff. During his campaign, then-Deputy

Tucker stated that he “want[ed] to maintain the quality of law enforcement that we have under

Sheriff Trowbridge.”54 He also said: “[a]s Madison County Sheriff, I will continue the high level

of law enforcement and justice Madison County residents expect and have enjoyed under Sheriff

Toby Trowbridge.”55 On information and belief, these statements were coded promises to

continue the Policing Program.



54
  Lacey McLaughlin, Making Amends, JACKSON FREE PRESS, (Aug. 17, 2011),
http://www.jacksonfreepress.com/news/2011/aug/17/making-amends/.
55
  Madison County Sheriff’s Deputy Captain Randy Tucker to Run for Madison County Sheriff, Y’ALL
POLITICS, Jan. 19, 2011, http://www.yallpolitics.com/index.php/yp/post/
madison_county_sheriffs_deputy_captain_randy_tucker_to_run_for_madison_coun/.



                                                45
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 46 of 88



        132.    On November 8, 2011, then-Deputy Tucker was elected Sheriff of Madison

County. He took office in January 2012.

V.      Sheriff Tucker Has Adopted, Implemented, and Expanded the Policing Program

        133.    Upon taking office, Sheriff Tucker immediately adopted the Policing Program in

its entirety. In a memo to all MCSD deputies and employees dated January 3, 2012, Sheriff

Tucker stated that “[t]he policies and procedures under the administration of Sheriff Toby

Trowbridge shall remain in place and effective as the policies and procedures for the

administration of Sheriff Randy Tucker.”56

        134.    Since then, Sheriff Tucker has not only implemented the Policing Program but

expanded its scope by, among other actions, enacting or maintaining a written roadblock policy

that sanctions unconstitutional racially discriminatory roadblocks.

        135.    In essence, Sheriff Tucker has empowered MCSD deputies with enhanced

authority and implicit encouragement to target the members of Madison County’s Black

community for unreasonable searches and seizures.

        136.    One of the Class Representative Plaintiffs in this action, Mr. Blackmon, reports

that the MCSD’s deputies have become even more disrespectful towards Black community

members since Tucker became Sheriff. According to Mr. Blackmon, MCSD deputies now

“terrorize the community like a gang would.”




56
  Memo from Sheriff Tucker to all MCSD deputies and employees (Jan. 3, 2012). The memo stated that
“[v]ariations to these policies and procedures may be made at the discretion of the Sheriff.” As discussed
herein, Sheriff Tucker subsequently changed a few of Sheriff Trowbridge’s policies and procedures. On
information and belief, these changes were made to implement, enforce, and expand the Policing
Program.



                                                    46
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 47 of 88



          A.      Sheriff Tucker Has Enacted a Written Roadblock Policy That Sanctions
                  Unconstitutional Racially Discriminatory Roadblocks

          137.    Sheriff Tucker has enacted or maintained a written policy (the General

Roadblocks Policy) that expressly allows MCSD deputies to “conduct random roadblocks”

without specifying any restrictions on how and when MCSD deputies may conduct these

roadblocks.57

          138.    The General Roadblocks Policy fails to set forth any “explicit, neutral limitations

on the conduct of individual officers” as required under Supreme Court precedent.58 Notably, the

policy does not require MCSD deputies to use race-neutral criteria in selecting locations for

roadblocks.

          139.    In its entirety, the General Roadblocks Policy is only three sentences long. One of

these sentences clarifies that the procedural safeguards that govern sobriety checkpoints (see

below) do not apply to roadblocks. The complete text of the General Roadblocks Policy is as

follows:

          a.      This section allows officers to conduct random roadblocks for all traffic
                  violations, escapees or wanted subjects.

          b.      The requirements of this section shall not be confused with the policy set
                  out above on the methods to be used for sobriety checkpoints.

          c.      All Deputies may conduct general roadblocks when necessary to check for traffic
                  violations, escapees, or wanted subjects upon the public streets, highways and
                  right-of-ways within this county.




57
   General Roadblocks, in POLICY AND PROCEDURE, Office of the Sheriff, Madison County, Mississippi,
attached hereto as Exhibit B.
58
     City of Indianapolis v. Edmond, 531 U.S. 32, 49 (2000) (quoting Brown v. Texas, 443 U.S. 47 (1979)).



                                                     47
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 48 of 88



       140.    In stark contrast to his bare-bones General Roadblocks Policy, Sheriff Tucker’s

policy on “sobriety checkpoints” (the “Sobriety Checkpoint Policy”) is carefully-crafted and

establishes clear limits on the authority of MCSD deputies to establish such checkpoints. Among

other procedural safeguards, the Sobriety Checkpoint Policy requires MCSD deputies to:

              “[s]atisfy federal, state and local requirements” in establishing and conducting
               sobriety checkpoints;

              “[c]onduct [sobriety] checkpoints with a minimal amount of intrusion or motorist
               inconvenience”;

              use “[s]pecial care” to “warn approaching motorist[s] of the sobriety checkpoint”;

              specify objective criteria for selecting which motorists to stop at any given
               sobriety checkpoint; and

              specify the “dialogue and educational material to be used by [sobriety] checkpoint
               [p]ersonnel.”59


A copy of this Sobriety Checkpoint Policy is attached as Exhibit D.

       141.    On information and belief, Sheriff Tucker’s different approaches to sobriety

checkpoints and “general” roadblocks reflect his racially discriminatory approach to policing the

residents of Madison County. The Sobriety Checkpoint Policy is designed to protect the rights of

white residents of Madison County, who may be stopped at sobriety checkpoints but who almost

never encounter general roadblocks. The General Roadblocks Policy, on the other hand, is

structured to give MCSD deputies complete authority to establish roadblocks targeting Black

residents as and when they see fit.




59
 Sobriety Checkpoint Guidelines, in POLICY AND PROCEDURE, Office of the Sheriff, Madison County,
Mississippi.



                                                48
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 49 of 88



        142.   Under color of this unconstitutionally vague and permissive General Roadblock

Policy, and with the tacit support of Sheriff Tucker, MCSD deputies regularly establish illegal

roadblocks to harass Black individuals in Madison County with unconstitutional searches and

seizures.

        143.   To the extent Defendants contend that the General Roadblocks Policy is

constitutional, which it is plainly not, the MCSD has a pattern or practice of noncompliance with

its own policy. As discussed herein, the MCSD conducts roadblocks for impermissible purposes

unrelated to the need to “check for traffic violations, escapees, or wanted subjects.”

        144.   Insofar as Defendants claim that the roadblocks complained of herein are

established pursuant to the Sobriety Checkpoint Policy, the MCSD has a pattern and practice of

noncompliance with this policy as well.

VI.     Sheriff Tucker Has Been Deliberately Indifferent to the Constitutional Violations
        Caused by the Policing Program

        145.   Sheriff Tucker has long known of the constitutional violations suffered by the

Black residents of Madison County as a result of the Policing Program. On information and

belief, these harms are in fact the intended purpose and result of Sheriff Tucker’s own policies,

practices, and customs.

        146.   Sheriff Tucker has been deliberately indifferent to the constitutional violations

caused by the Policing Program. Among other actions and inactions, he has: (1) on information

and belief, failed to investigate a Black MCSD deputy’s complaint of racially discriminatory

policing practices and the unjustified use of physical force against Black community members;

(2) hired a deputy with a documented history of misconduct involving the excessive use of force;

(3) chosen not to establish any rules or regulations prohibiting racial bias in policing; (4) decided

not to maintain basic data on the MCSD’s policing practices, including the differential impact of



                                                 49
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 50 of 88



the MCSD’s policing on Black communities; and (5) failed to establish or maintain objective or

reliable procedures for supervision or discipline of deputies, or for investigation of civilian

complaints..

        A.      On Information and Belief, Sheriff Tucker Failed to Investigate an MCSD
                Deputy’s Claim of Unconstitutional Racially Discriminatory Policing
                Practices

        147.    In or around February 2013, one of Sheriff Tucker’s own deputies, Robert

Gibson, raised concerns about the MCSD’s pattern of targeting the Black residents of Madison

County for searches and seizures at roadblocks, as well as the MCSD’s unjustified use of

physical force against Black community members.

        148.    On information and belief, Sheriff Tucker failed to conduct any investigation into

Mr. Gibson’s claims of unconstitutional racially discriminatory policing practices. Instead,

Sheriff Tucker terminated Mr. Gibson’s employment in February 2013.

        149.    In August 2016, Mr. Gibson filed suit against the MCSD asserting claims of racial

discrimination and retaliation.60

        150.    According to the complaint, Mr. Gibson specifically expressed his “concerns

about racially discriminatory practices that affected both the [MCSD] employees and the

community.” Mr. Gibson addressed what he found to be a pattern of “white officers using

excessive force and beating black individuals” as well as the MCSD’s practice of “setting up

roadblocks primarily in the minority neighborhoods.”61


60
  Jimmie E. Gates, Former Madison deputy files discrimination lawsuit, THE CLARION-LEDGER, (Aug.
31, 2016), http://www.clarionledger.com/story/news/2016/08/31/former-madison-deputy-files-
discrimination-lawsuit/89650260/; see also Second Amended Complaint, Gibson v. Madison County at ¶¶
37-39, No. 16 Civ. 633 (S.D. Miss. Oct. 25, 2016).
61
 See Second Amended Complaint, Gibson v. Madison County at ¶¶ 37-39, No. 16 Civ. 633 (S.D. Miss.
Oct. 25, 2016). Mr. Gibson’s suit was brought following a determination by the Equal Employment
Opportunity Commission that “the evidence obtained in the investigation established reasonable cause to


                                                  50
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 51 of 88



          B.      Sheriff Tucker Hired a Deputy with a Documented History of Misconduct
                  Involving the Excessive Use of Force

          151.    Sheriff Tucker not only fails to screen his deputies, but he has on at least one

occasion intentionally hired a deputy with a documented history of misconduct involving the

excessive use of force.

          152.    In 1997, Slade Moore, an officer with the Jackson Police Department, shoved an

arrestee’s face into a concrete floor, pressed his fingers into the arrestee’s eyes, and rolled the

arrestee’s face back and forth across the concrete floor.62

          153.    The arrestee subsequently sued the City of Jackson. The Mississippi Court of

Appeals held that the City of Jackson was not immune from suit because of the egregious and

unreasonable nature of Deputy Moore’s conduct, and awarded the arrestee $25,000 in damages.63

          154.    The Jackson Police Department fired Moore for his “use of excessive force in

arresting” the plaintiff, as well as his “history of using excessive force in making arrests.” 64

          155.    Despite Moore’s record of misconduct, Sheriff Tucker hired Moore as an MCSD

deputy. Deputy Moore continues to serve as a member of the MCSD’s force.

          156.    On information and belief, Deputy Moore has played an integral role in

implementing the MCSD’s Policing Program.




believe that [Mr. Gibson] was discriminated against in violation of Title VII of the 1964 Civil Rights Act,
as amended”; that “[c]reditable evidence disclosed that the [MCSD’s] promotional policy and practices
were not uniformly applied to both races and were subjective at best”; and that “[t]he evidence also
showed that shortly after [Mr. Gibson’s] protest, he was singled out for criticism and discharged.” See id.
at Ex. B (EEOC Determination).
62
     City of Jackson v. Calcote, 910 So.2d 1103, 1107-1108 (Miss. Ct. App. 2005).
63
     Calcote, 910 So.2d at 1107-1108, 1113.
64
     City of Jackson v. Moore, 97 So. 3d 1238, 1239-40 (Miss. Ct. App. 2012).



                                                     51
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 52 of 88



        C.      Sheriff Tucker Has Not Established any Rules or Regulations Prohibiting
                Racial Bias in Policing

        157.    For years, Sheriff Tucker and the MCSD have fielded complaints of racial

profiling.

        158.    Nevertheless, Sheriff Tucker has failed to establish any rules or regulations

prohibiting racial bias in policing.65

        159.    Sheriff Tucker does not train his deputies to avoid racial bias in their policing

practices; to the contrary, the Policing Program authorizes MCSD personnel to target Black

community members.

        D.      The MCSD Maintains Minimal Data And Does Not Track Racial Disparities
                In Policing

        160.    Sheriff Tucker fails to maintain adequate data on the MCSD’s policing practices66

or aggregated crime statistics for municipalities in Madison County.67

        161.    Sheriff Tucker does not require MCSD deputies to keep records of the number of

individuals stopped at roadblocks, the number of arrests made at each roadblock, or the race,

gender, and/or age of each individual stopped and/or arrested at each roadblock. 68


65
  See ACLU Public Records Request (Sept. 15, 2016) (requesting “[a]ll policies, protocols, or training
material describing how to address issues of racial bias in policing.”); see also Letter from Sheriff Tucker
to the ACLU (Oct. 31, 2016) (stating that “[n]o public records exist in response to this subparagraph
[requesting such policies].”).
66
  See ACLU Public Records Request (Sept. 15, 2016) (requesting data on the MCSD’s roadblocks, traffic
stops, and stop and frisk searches); see also Letter from Sheriff Tucker to the ACLU (Oct. 31, 2016).
67
  See ACLU Public Records Request (Mar. 3, 2017) (requesting, inter alia, “[a]ll records regarding
Madison County crime rates, including but not limited to . . . the locations (including cities or
neighborhood[s]) considered to be high crime areas”); see also Letter from Sheriff Tucker to the ACLU
(March 14, 2017) (stating that the “only records the Madison County Sheriff’s Department has regarding
crime rates or crime statistics” are the Uniform Crime Reports as submitted to the Federal Bureau of
Investigation).
68
  Letter from Sheriff Tucker to the ACLU (Oct. 31, 2016) (stating that “[n]o public records exist” with
respect to the MCSD’s roadblocks and/or checkpoints documenting their number, frequency, location,


                                                     52
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 53 of 88



          162.    Sheriff Tucker also does not require MCSD deputies to document the race of

persons stopped or searched as pedestrians or at traffic stops.69 Moreover, Sheriff Tucker does

not track aggregated crime statistics by town or neighborhood.70 For example, Sheriff Tucker

does not maintain statistics on the number of arrests made in majority-Black Canton as compared

to majority-white Madison in any given time period.

          163.    On information and belief, Sheriff Tucker has chosen not to keep such data,

statistics and records because they would collectively provide unmistakable proof of the

existence and widespread implementation of the MCSD’s Policing Program.

VII.      The Board of Supervisors Has Been Deliberately Indifferent to the Constitutional
          Violations Caused by the Policing Program




and/or duration; the number of stops initiated; the race, gender, and/or age of each individual stopped; the
race, gender, and/or age of each individual whose driver’s license was run against the MCSD’s databases;
the number of searches resulting in citations, and the reasons for these citations; the race, gender, and/or
age of each individual cited; the number of arrests made and for what charges; or the race, gender, and/or
age of each individual arrested.).
69
   Letter from Sheriff Tucker to the ACLU (Oct. 31, 2016) (stating that “[n]o public records exist” with
respect to traffic stops conducted; traffic tickets issued at these stops; traffic stops which resulted in the
search of the driver’s vehicle; traffic stop searches which resulted in the recovery of contraband; and/or
traffic stops which resulted in arrests.); see also id. (stating that “[n]o public records exist” with respect to
stops, frisks, and/or searches conducted by MCSD deputies, including the race, gender, and/or age of the
individual(s) stopped; the basis for the stop; whether any search was conducted and the basis for the
search; and/or whether the stop resulted in an arrest or citation, and the basis for this arrest or citation).
70
     See supra note 65.



                                                       53
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 54 of 88



           164.   The Board of Supervisors serves as “the chief policy making and administrative

body” of Madison County. By its own description, the Board of Supervisors is “the one body

which supervises almost everything that goes on in county government.”71

           165.   The Board of Supervisors is comprised of five elected Supervisors, one from each

of the five districts in Madison County. “[T]ogether the members set policy” for Madison

County and “are expected to look after the good of the county as a whole.” 72

           166.   For at least a decade, the Madison County Board of Supervisors has known that

the MCSD systematically targets the Black community for unreasonable searches and seizures:

           a)     In 2006, the Concerned Citizens of Canton presented the Board of Supervisors

       with a petition bearing 664 signatures demanding an end to “frequent roadblocks in the

       predominantly black neighborhoods,” “the excessive force and brutality administered by

       police officers,” and “racial profiling.”73

           b)     In July 2006, representatives of the Concerned Citizens of Canton attended a

       Board of Supervisors meeting to raise these concerns. Sheriff Trowbridge was present at the

       meeting but refused to meet with the Concerned Citizens of Canton. Significantly, Sheriff

       Trowbridge stated that the MCSD would not end the use of roadblocks. 74




71
  Board of Supervisors, Madison County, Mississippi, http://madison-co.com/elected-offices/board-of-
supervisors.
72
     Id.
73
  Sylvain Metz, Roadblocks questioned in Canton, THE CLARION-LEDGER (July 18, 2006), 2006 WLNR
25321982.
74
     Id.



                                                     54
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 55 of 88



          c)         In November 2007, Sheriff Trowbridge addressed charges of racial profiling

      during a Board of Supervisors meeting.75 He claimed that the MCSD did not engage in racial

      profiling.76

          167.       The Board of Supervisors is also presumed to have knowledge of the allegations

of Mr. Gibson’s complaint, and the commonly-known harms suffered by the Black residents of

Madison County as a result of these practices.77

          168.       Although the Board of Supervisors has been aware of a pattern of constitutional

violations suffered by the Black residents of Madison County, the Board of Supervisors has been

deliberately indifferent to these violations. The Board of Supervisors has failed to investigate the

MCSD’s racially discriminatory policing practices and/or its pattern of conducting unreasonable

searches and seizures, and has also failed to require the MCSD to take any actions to: (a)

establish policies that prohibit racially discriminatory policing practices and/or unreasonable

searches and seizures; (b) screen, train, and supervise MCSD deputies, employees, and agents to

prevent MCSD personnel from employing unconstitutional racially discriminatory policing

practices and/or conducting unreasonable searches and seizures; (c) monitor MCSD deputies,

employees, and agents to ensure that their policing practices comply with constitutional

requirements; and/or (d) discipline MCSD deputies, employees, and agents who employ racially

discriminatory policing practices and/or conduct unreasonable searches and seizures.




75
  “Madison sheriff denies racial discrimination charges during supervisors’ meeting,” AP Alert
(November 6, 2007).
76
     Crisp, supra note 43.
77
     See supra ¶¶ 147 through 150.



                                                     55
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 56 of 88



       169.    This “policy of inaction” by the Madison County Board of Supervisors is the

functional equivalent of a decision by Madison County itself to violate the Constitution. By

failing to take any steps to investigate or remedy the MCSD’s systematic targeting of Black

residents for unreasonable searches and seizures, the Board of Supervisors has implicitly

sanctioned and endorsed the Policing Program.

VIII. The Policing Program Has Caused Thousands of Constitutional Violations

       170.    The MCSD’s systematic targeting of Black community members for unreasonable

searches and seizures has resulted in thousands of violations of the Fourth and Fourteenth

Amendments of the United States Constitution. The Policing Program is “unquestionably . . . the

moving force” behind these constitutional violations within the meaning of the Supreme Court’s

decision in Monell, 436 U.S. 658.

       171.    Sheriff Tucker has adopted, enforced, and expanded the Policing Program.

Madison County, by and through its Board of Supervisors, has been deliberately indifferent to

the pattern of constitutional violations that the Policing Program has caused. There can be no

question that the Policing Program is the official—but unwritten—policy, practice, and/or

custom of both Sheriff Tucker and Madison County.

       172.    Without the declaratory and injunctive relief sought herein, thousands of Black

individuals in Madison County will continue to be subjected to unconstitutional racially

discriminatory policing practices pursuant to the Policing Program.

              ALLEGATIONS OF CLASS REPRESENTATIVE PLAINTIFFS

       173.    Each of the Class Representative Plaintiffs has suffered egregious constitutional

violations as a direct result of the MCSD’s Policing Program. Most of the Class Representative

Plaintiffs have been targeted by the MCSD for unreasonable race-based searches and seizures at

multiple times and in multiple ways.


                                                56
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 57 of 88



       174.    The events described below demonstrate that the Policing Program is pervasive,

widespread, and has the force of law. These events also illustrate the extremely high likelihood

that the Class Representative Plaintiffs will be subject to unreasonable race-based searches and

seizures by the MCSD in the future.

       175.    Class Representative Plaintiffs assert, however, that only those events occurring

on May 8, 2014 or later entitle them to legal and equitable relief.

I.     Latoya Brown

       176.    Ms. Brown is a 29-year-old Black woman who has spent nearly her entire life in

Canton, Mississippi. In November 2018, she moved to Dallas, Texas where she lives with named

Plaintiff Steven Smith and their four daughters. Ms. Brown intends to make regular visits to

Madison County because her mother, siblings, and nieces and nephew all live in Canton, and she

intends to ultimately move back. Ms. Brown is currently a stay-at-home mother.

       177.    On or after May 8, 2014, Ms. Brown was stopped repeatedly at the MCSD’s

pedestrian “checkpoints” and roadblocks. She was also once detained during a suspicionless

pedestrian stop. Ms. Brown brings claims as a representative of both the Roadblock Class and

the Pedestrian Stop Class.

       A.      Pedestrian Stop Class Claims Of Latoya Brown

       178.    Ms. Brown has been detained at the MCSD’s pedestrian “checkpoints” while

entering and exiting her own home on at least three occasions since May 8, 2014. The

“checkpoints” have typically been located at the only access point to her housing complex.

       179.    Each time Ms. Brown has been stopped, she has been required to provide the

MCSD deputy with her identification.




                                                 57
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 58 of 88



        180.      In the summer of 2014, an MCSD deputy detained Ms. Brown while she was

walking on the sidewalk in or around the predominantly-Black affordable housing complex

where she resides. Ms. Brown was on her way to work at the time.

        181.      The MCSD deputy had no reasonable suspicion, but demanded to see Ms.

Brown’s identification and find out where she was going.

        182.      The deputy detained Ms. Brown for approximately ten minutes before allowing

her to proceed.

        183.      Ms. Brown is at risk that the MCSD’s deputies will again stop her without

reasonable suspicion at a pedestrian “checkpoint” or on the street.

        B.        Roadblock Class Claims Of Latoya Brown

        184.      On or after May 8, 2014, Ms. Brown was stopped at the MCSD’s roadblocks

multiple times while she was a passenger in someone else’s vehicle.

        185.      At each roadblock stop, Ms. Brown has been required to provide the MCSD

deputy with her identification.

        186.      Ms. Brown is at risk that the MCSD’s deputies will again stop her at a roadblock

in violation of her Fourth and Fourteenth Amendment rights.

II.     Lawrence Blackmon

        187.      Mr. Blackmon is a 33-year-old Black man who has resided in Canton, Mississippi

since 1998. Mr. Blackmon recently completed a Masters of Law program at George Washington

University Law School in Washington D.C., and is now a practicing attorney based out of a

Canton office.

        188.      Mr. Blackmon brings claims as a representative of the Roadblock Class.




                                                  58
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 59 of 88



       A.      Roadblock Class Claims Of Lawrence Blackmon

       189.    On or after May 8, 2014, Mr. Blackmon was stopped at roadblocks multiple times

near his home in Canton.

       190.    In Mr. Blackmon’s experience, MCSD deputies sometimes stop all vehicles

passing through a roadblock. At other times, MCSD deputies only stop certain vehicles.

       191.    Mr. Blackmon travels frequently throughout Canton, which is divided by railroad

tracks. On one-side of the tracks is the impoverished and majority-Black section of Canton; on

the other side is the more affluent section of Canton where most of Canton’s white citizens live.

Mr. Blackmon has never seen a roadblock on the “other side of the tracks” in Canton.

       192.    As a Canton resident, Mr. Blackmon is at risk that the MCSD’s deputies will

again stop him at a roadblock in violation of his Fourth and Fourteenth Amendment rights.

       B.      Additional Allegations Of MCSD Misconduct

       193.    In addition to the incidents described above, Mr. Blackmon has been held at

gunpoint by MCSD deputies while they conducted a search of his home.

       194.    In late 2015, Mr. Blackmon was at his home in Canton when he heard a banging

at the front door. He opened the door to find two MCSD deputies who claimed to have a warrant

for the arrest of one of Mr. Blackmon’s relatives. Mr. Blackmon’s cousin was not in the house at

the time.

       195.    Mr. Blackmon asked the deputies to show him the warrant. When the deputies

refused to provide him with an opportunity to review the warrant, Mr. Blackmon did not allow

the deputies to enter.

       196.    The MCSD deputies then began kicking on the door and shouted that if Mr.

Blackmon did not let them in, they would break down the door. Concerned that the MCSD




                                                59
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 60 of 88



deputies would damage the house, Mr. Blackmon opened the door. The door is still dented from

the deputies’ efforts to kick it in.

         197.   The two MCSD deputies entered Mr. Blackmon’s home with their weapons

drawn. One deputy immediately pointed his gun at Mr. Blackmon, forced Mr. Blackmon to the

ground, and handcuffed his wrists behind his back.

         198.   The MCSD deputies then proceeded to search Mr. Blackmon’s entire residence,

ostensibly for the purpose of finding Mr. Blackmon’s relative. The MCSD deputies searched

inside dresser drawers and other closed compartments that could not possibly conceal an adult

man.

         199.   Finding nothing, the deputies attempted to uncuff Mr. Blackmon. However, they

could not release him because they did not have the correct key for the handcuffs. The deputies

then had to call another deputy to locate the key. Mr. Blackmon remained handcuffed for an

additional fifteen minutes until the deputies obtained the proper key to unlock the handcuffs.

         200.   Eventually, the deputies uncuffed Mr. Blackmon and left his home.

         201.   Mr. Blackmon does not assert claims arising from the incident described

immediately above. Instead, Mr. Blackmon brings the claims set forth in paragraphs 189 through

192 above on behalf of the Roadblock Class. However, the events described immediately above

illustrate the high likelihood that Mr. Blackmon will be subject to unreasonable race-based

searches and seizures by the MCSD in the future.

III.     Khadafy Manning

         202.   Khadafy Manning lives in Canton, Mississippi. Mr. Manning is 37 years old. He

suffers from a painful nerve condition that makes it difficult for him to walk without a cane.

         203.   Mr. Manning brings claims as a representative of the Pedestrian Stop Class. In

addition, Mr. Manning brings individual claims for damages in connection with Defendants’


                                                60
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 61 of 88



egregious violations of his constitutional rights, as set forth in paragraphs 256 through 280

below.

         A.     Pedestrian Stop Class Claims Of Khadafy Manning

         204.   On February 14, 2017, a deputy threatened Mr. Manning while Mr. Manning was

talking with a neighbor in the parking lot of his family’s apartment complex. The deputy told Mr.

Manning that he “knew” Mr. Manning had been “causing trouble” by “having people come

around here asking questions.”

         205.   The deputy handcuffed Mr. Manning and restrained him in the backseat of the

deputy’s vehicle. The deputy then searched Mr. Manning’s vehicle, which was parked in the lot.

Finding nothing objectionable in the vehicle, the deputy charged Mr. Manning with driving

while his license was suspended.

IV.      Nick Singleton

         206.   Nick Singleton is a 37-year-old Black man who has lived in Canton, Mississippi

since 2004. Mr. Singleton works as a field service technician for a telecommunications company.

He is the father of two young boys.

         207.   Mr. Singleton brings claims as a representative of the Roadblock Class.

         A.     Roadblock Class Claims Of Nick Singleton

         208.   Mr. Singleton lives on a quiet residential street in a majority-Black neighborhood

in Canton. MCSD deputies regularly establish roadblocks on the intersection right outside of his

home, particularly on holidays.

         209.   In the year preceding the filing of Plaintiffs’ initial Complaint, Mr. Singleton was

stopped at the MCSD’s roadblocks a minimum of 20 times. He has been detained at dozens of

roadblocks without reasonable suspicion since May 8, 2014.




                                                 61
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 62 of 88



       210.    On numerous occasions he has seen MCSD deputies set up a roadblock at one

location and then move it down the street to a different corner. Mr. Singleton has often been

required to show his license and insurance to the same MCSD deputy twice in the same day

while driving through these “roving” roadblocks.

       211.    Mr. Singleton often spends time in majority-white areas of Madison County. He

has never seen a roadblock in these predominantly white neighborhoods.

       212.    Mr. Singleton is at risk that the MCSD’s deputies will again stop him at a

roadblock in violation of his Fourth and Fourteenth Amendment rights.

       B.      Additional Allegations Of MCSD Misconduct

       213.    In addition to the incidents described above, in approximately 2011, Mr.

Singleton was subjected to a warrantless and consentless home search by then-Deputy Tucker

and other MCSD deputies just minutes after Deputy Tucker personally delivered a package to

Mr. Singleton’s home. The package was addressed to a relative who did not reside with Mr.

Singleton. As soon as Mr. Singleton’s brother-in-law picked up the package and brought it

inside, a team of MCSD deputies—including then-Deputy Tucker—stormed into Mr. Singleton’s

home. They forced Mr. Singleton, his brother-in-law, and his sister to lay on the floor while they

searched the family home. Mr. Singleton’s son, who was then only three years old, was present

in the home at the time. When Mr. Singleton’s sister asked then-Deputy Tucker whether they had

a search warrant, Tucker pointed to the box and said: “I don’t need a search warrant. That box is

my search warrant.”

       214.    The events described immediately above exemplify Defendants’ pervasive culture

of civil rights violations and illustrate the high likelihood that Mr. Singleton will be subject to

unreasonable race-based searches and seizures by the MCSD in the future. However, Mr.




                                                  62
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 63 of 88



Singleton does not assert claims arising from this incident. Instead, Mr. Singleton brings the

claims set forth in paragraphs 208 through 212 above on behalf of the Roadblock Class.

V.     Steven Smith

       215.    Mr. Smith is a 29-year-old Black man who has spent nearly his entire life in

Canton, Mississippi. Last year he moved to Dallas, Texas where he lives with named Plaintiff

Latoya Brown and their four young daughters. Since moving to Dallas, Mr. Smith has continued

to travel back to Madison County. He intends to continue to do so regularly to visit family and

friends and eventually move back. Mr. Smith currently works at a manufacturing facility.

       216.    In 2017, Mr. Smith was arrested and incarcerated following a suspicionless stop at

a pedestrian “checkpoint” outside of his own apartment complex. He brings claims as a

representative of the Pedestrian Stop Class.

       A.      Pedestrian Stop Class Claims Of Steven Smith

       217.    In January 2017, Mr. Smith was stopped at a pedestrian “checkpoint” as he was

walking into the predominantly-Black affordable housing complex where he resides.

       218.    The MCSD deputies demanded to see Mr. Smith’s identification, and searched his

person. On information and belief, the deputies had no reasonable suspicion or probable cause to

search him.

       219.    Mr. Smith was arrested after a check of his identification revealed that he had

overdue fines and court fees. Because he could not afford to pay the County, Mr. Smith was

subsequently incarcerated for 29 days at the Madison County Detention Center.

       220.    During this time, Mr. Smith could not go to work. The lost income was an

economic hardship for his family, particularly because his partner, named Plaintiff Ms. Brown, is

a stay-at-home mother who cares for their young daughters.




                                                63
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 64 of 88



        221.   Mr. Smith is at risk that the MCSD’s deputies will again stop him at a pedestrian

“checkpoint” without reasonable suspicion.

        B.     Additional Allegations Of MCSD Misconduct

        222.   In addition to the incident described above, Mr. Smith has also been subject to a

warrantless and suspicionless search of his home by the MCSD.

        223.   On the evening of October 31, 2015, two MCSD deputies came to Mr. Smith’s

door after midnight and demanded to be let inside. The deputies claimed they were searching for

a missing person, but they did not provide Mr. Smith with a warrant. Mr. Smith told the deputies

that they did not have his permission to enter his home. Over Mr. Smith’s objections, the

deputies pushed right past Mr. Smith and proceeded to search his apartment. The deputies

conducted a thorough search of Mr. Smith’s home, including examining inside bureau drawers

and other small closed compartments that could not reasonably contain a person. One of the

deputies even woke up Mr. Smith’s daughter, who was only three years old at the time, to ask

her if she knew anything about the missing person.

        224.   Mr. Smith does not assert claims arising from the incident described immediately

above. Instead, Mr. Smith brings the claims set forth in paragraphs 217 through 221 above on

behalf of the Pedestrian Stop Class. However, the events described immediately above illustrate

the high likelihood that Mr. Smith will be subject to unreasonable race-based searches and

seizures by the MCSD in the future.

VI.     Bessie Thomas

        225.   Mrs. Thomas is a 60-year-old Black woman who has lived in Canton, Mississippi

for the last five decades. Mrs. Thomas serves as a minister at two local churches, and she is

involved in taking care of her young grandchildren. For three years, Mrs. Thomas operated a

corner store in Canton.


                                                64
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 65 of 88



        226.       Ms. Thomas brings claims as a representative of the Roadblock Class.

        A.         Roadblock Class Claims of Bessie Thomas

        227.       On or after May 8, 2014, Mrs. Thomas has been detained at roadblocks in Canton

a number of times.

        228.       In Mrs. Thomas’s experience, “the roadblocks end where the white people start”

at the east end of Canton. Mrs. Thomas has frequently encountered roadblocks on King Ranch

Road, a predominantly-Black area.

        229.       Mrs. Thomas feels demeaned and degraded every time she has to pass through a

roadblock because she believes that this is something only Black residents of Madison County

are forced to do.

        230.       Mrs. Thomas is at risk that the MCSD’s deputies will again stop her at a

roadblock in violation of her Fourth and Fourteenth Amendment rights.

        B.         Additional Allegations Of MCSD Misconduct

        231.       In Mrs. Thomas’s experience, MCSD deputies inflict violence rather than protect

Black community members from violence. On several occasions, Mrs. Thomas called the MCSD

for help after break-ins at her corner store in which thieves took almost all of her inventory.

Following a break-in that took place in October 2016, one MCSD deputy told Mrs. Thomas: “If

they break in, just shoot them.” Mrs. Thomas ultimately had no choice but to shut down the store

later that year.

        232.       In addition, several years ago, Mrs. Thomas was sitting outside her home, under

the carport, when two MCSD deputies pulled in, ran right past her and began kicking in the door

to the carport, which was unlocked. Mrs. Thomas attempted to ask the deputies why they were

there, but they continued to kick in the door until the door frame split apart and the door opened.




                                                   65
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 66 of 88



The MCSD deputies then barged into Mrs. Thomas’s home and arrested her son. The deputies

never showed Mrs. Thomas a warrant.

       233.    The entire length of the frame of Mrs. Thomas’s carport door still remains

cracked as a result of the MCSD’s forcible entry, despite attempts to repair it.

       234.    Ms. Thomas does not assert claims arising from the incidents described

immediately above. Instead, Ms. Thomas brings the claims set forth in paragraphs 227 through

230 above on behalf of the Roadblock Class. The events described immediately above, however,

are illustrative of the MCSD’s pervasive pattern of civil rights violations against Madison

County’s Black community.

VII.   Betty Jean Williams Tucker

       235.    Mrs. Tucker is a 64-year-old Black woman who was born, raised, and currently

resides in Canton, Mississippi. For over a decade, Mrs. Tucker worked as a welder in a Canton

manufacturing warehouse. She has five children, twelve grandchildren, and three great grand-

children. Mrs. Tucker is among the longest-lived residents in her Canton neighborhood.

       236.    Ms. Thomas brings claims as a representative of the Roadblock Class.

       A.      Roadblock Class Claims Of Betty Jean Williams Tucker

       237.    Mrs. Tucker has a valid license, registration, and insurance. Nevertheless, because

of her prior experiences with the MCSD, she devotes a great deal of time and effort to finding

out the locations of the MCSD’s roadblocks through phone calling trees, Facebook pages, smart

phone apps, and texting lists. Mrs. Tucker often rearranges her life to avoid the MCSD’s

roadblocks, typically by cancelling her plans and not leaving the house to see family or friends.

       238.    Despite these extensive efforts, Mrs. Tucker was still subjected to two roadblock

stops between approximately May 2015 and May 2017. During both stops, Mrs. Tucker was

required to provide her license and her passengers were required to provide their identifications


                                                 66
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 67 of 88



before the deputies allowed Mrs. Tucker and her passengers to proceed. Each stop delayed her

by approximately ten minutes.

       239.    In Mrs. Tucker’s decades of living and traveling in Madison County, she has

rarely—if ever—seen a roadblock in a predominantly-white neighborhood. She has also found

that roadblocks typically take place on low-traffic streets where accidents rarely occur. She has

also observed a pattern of increased roadblock activity during major events in the Black

community, such as Martin Luther King Jr. weekend. Mrs. Tucker feels that the MCSD’s

roadblocks have become more frequent since Randy Tucker became Sheriff.

       240.    Mrs. Tucker is at risk that the MCSD’s deputies will again stop her at a roadblock

in violation of her Fourth and Fourteenth Amendment rights.

       B.      Additional Allegations Of MCSD Misconduct

       241.    In addition to the incidents described above, several years ago, Mrs. Tucker was

hosting a celebratory barbeque when two plainclothes deputies pulled up in an unmarked vehicle.

Without a warrant or Mrs. Tucker’s consent, the deputies walked right into Mrs. Tucker’s yard

and began searching every person at the party, right down to the contents of their pockets.

Finding nothing, the MCSD deputies also got down on their hands and knees to search Mrs.

Tucker’s patio. They eventually left without any explanation.

       242.    Also several years ago, Mrs. Tucker was in her front yard when she saw a “Jump

Out” patrol target her teenage grandson, who lived across the street. Her grandson had been

fixing his brother’s bicycle in his own front yard. It was a hot day, and her grandson was

shirtless. All of a sudden, an unmarked truck went speeding towards Mrs. Tucker’s grandson,

and out jumped two white plainclothes deputies. The deputies tackled her grandson to the ground

and began aggressively searching through his pockets. Petrified, Mrs. Tucker shouted to the

deputies that he was her grandson and asked what he had done wrong. The deputies abruptly got


                                                67
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 68 of 88



up after finding nothing in her grandson’s pockets. As they went back to their truck, one of the

deputies said to Mrs. Tucker: “Tell your grandson to wear a shirt next time.”

       243.    Ms. Tucker does not assert claims arising from the incidents described

immediately above. Instead, Ms. Tucker brings the claims set forth in paragraphs 237 through

240 above on behalf of the Roadblock Class. The events described immediately above, however,

are illustrative of the MCSD’s pervasive pattern of civil rights violations against Madison

County’s Black community.

                              CLASS ACTION ALLEGATIONS

       244.    The Class Representative Plaintiffs seek to bring this action on their own behalf

and on behalf of two classes of those similarly situated pursuant to Rule 23(a) and (b)(2) of the

Federal Rules of Civil Procedure.

       245.    Class Representative Plaintiffs Latoya Brown, Lawrence Blackmon, Nicholas

Singleton, Bessie Thomas, and Betty Jean Williams Tucker seek to represent the following class

in order to obtain declaratory and injunctive relief with respect to Defendants’ policy or

longstanding practice of unconstitutional vehicular roadblocks:

               All Black motorists and passengers who since May 2014 have been
               or will be in the future stopped or detained at a vehicular checkpoint
               or roadblock instituted by agents of the Madison County Sheriff’s
               Department while traveling in, through, or in the immediate vicinity
               of the following locations within Madison County, Mississippi: (i)
               the city of Canton and the adjoining unincorporated area contained
               within U.S. Census tract No. 305; (ii) the communities of Flora and
               Kearney Park and surrounding unincorporated areas contained
               within U.S. Census tract No. 303.02; (iii) the city of Ridgeland; and
               (iv) the unincorporated areas of Madison County contained within
               U.S. Census tracts Nos. 309 and 310, including the community of
               Camden (the “Roadblock Class”).




                                                68
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 69 of 88



         246.   Class Representative Plaintiffs Latoya Brown, Steven Smith, and Khadafy

Manning seek to represent the following class in order to obtain declaratory and injunctive relief

with respect to Defendants’ policy or longstanding practice of unconstitutional pedestrian stops:

                All Black persons who since May 2014 have been or will be in the
                future stopped, detained, questioned, or searched by agents of the
                Madison County Sheriff’s Department in the absence of reasonable,
                articulable suspicion or probable cause within Madison County,
                Mississippi while traveling as pedestrians or while present within
                the curtilages of homes or the grounds or common areas of multi-
                unit residential complexes or developments (the “Pedestrian Stop
                Class”).

         247.   The Roadblock Class and the Pedestrian Stop Class meet all of the requirements

of Rule 23(a) of the Federal Rules of Civil Procedure. In addition, both classes are defined by

objective criteria and thus satisfy the implied requirement of ascertainability, as set forth in the

Court’s January 4 Order.

         248.   The members of the Roadblock Class and the Pedestrian Stop Class are so

numerous as to render joinder impracticable. As of the 2010 census, over 36,000 Black persons

reside in Madison County.78 The unlawful law enforcement activities described herein, and the

resulting violations of Black individuals’ constitutional rights, have occurred, and will continue

to occur, on a routine basis and for the foreseeable future unless such conduct is enjoined by this

Court.

         249.   In addition, joinder is impracticable because, upon information and belief, many

members of the Class are not aware of the fact that their constitutional rights have been violated

and that they have the right to seek redress in court. Many members of the Class are without the

means to retain an attorney to represent them in a civil rights lawsuit. Moreover, many Class


78
  Quickfacts: Madison County, Mississippi, U.S. Census Bureau,
http://www.census.gov/quickfacts/table/PST045216/28089,28 (last visited February 4, 2019).



                                                  69
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 70 of 88



members who have been victimized by Defendants’ unconstitutional practices do not bring

individual claims for fear of retaliation and reprisals by Defendants and their agents. There is no

appropriate avenue for protection of the Class members’ constitutional rights other than a class

action.

          250.   At least the following common questions of law or fact are central to the claims of

the Roadblock Class:

                 (a)    Whether the MCSD has a policy or widespread custom or practice of

           disproportionately establishing roadblocks in specific locations based on the racial

           composition of the surrounding area, in violation of the Equal Protection Clause;

                 (b)    Whether the MCSD has a policy or widespread custom or practice of

           establishing roadblocks for the primary purpose of crime control, in contravention of

           the Fourth Amendment; and

                 (c)    Whether the MCSD has a policy or widespread custom or practice of

           establishing roadblocks with inadequate procedural safeguards, in contravention of the

           Fourth Amendment.

          251.   At least the following common questions of law or fact are central to the claims of

the Pedestrian Stop Class Plaintiffs seek to certify:

                 (a)    Whether the MCSD has a policy, or longstanding custom or practice of

           conducting searches and seizures of Black persons in the absence of reasonable,

           articulable suspicion, or probable cause;

                 (b)    Whether the MCSD has a policy, or longstanding custom or practice of

           conducting searches and seizures of Black persons on the basis of race; and

                 (c)    Whether the MCSD’s policy or longstanding custom or practice of




                                                 70
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 71 of 88



         targeting predominantly-Black apartment complexes is motivated by racial bias or

         animus.

       252.    The legal theories under which the Class Representative Plaintiffs seek

declaratory and injunctive relief are the same or similar to those on which all members of the

Roadblock Class and the Pedestrian Stop Class will rely, and the harms suffered by the Class

Representative Plaintiffs are typical of the harms suffered by members Roadblock Class and the

Pedestrian Stop Class.

       253.    The Class Representative Plaintiffs have a strong personal interest in the outcome

of this action, have no conflicts of interest with members of the Plaintiff Class, and will fairly

and adequately protect the interests of the Class. The Class Representative Plaintiffs are all

current or former Black residents of Madison County or nearby areas who continue to reside in,

have their permanent place of residence in, travel to and in, and/or intend in the near future to

reside in, Madison County. As long as the MCSD continues to implement the policies, practices,

and/or customs described herein, the Class Representative Plaintiffs will remain at substantial

risk of suffering constitutional violations as a result of the conduct of MCSD personnel.

Plaintiffs Khadafy Manning and Quinnetta Manning are seeking compensatory and punitive

damages only on an individual basis.

       254.    The Class Representative Plaintiffs are represented by the American Civil

Liberties Union of Mississippi, the American Civil Liberties Union Foundation, and by the law

firm Simpson Thacher & Bartlett LLP. Counsel for the Plaintiffs have the resources, expertise,

and experience to prosecute this action. Counsel for the Plaintiffs know of no conflicts among

members of the Class or between the attorneys and members of the Class.




                                                 71
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 72 of 88



       255.    The Roadblock Class and the Pedestrian Stop Class should each be certified

pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure because Defendants have acted

on grounds generally applicable to the two classes, thereby making class-wide declaratory and

injunctive relief appropriate with respect to each class.

     INDIVIDUAL ALLEGATIONS OF KHADAFY AND QUINNETTA MANNING

       256.    In June 2016, Deputy Slade Moore and several other white male MCSD deputies

stormed into the Manning family’s home demanding that Mr. and Mrs. Manning execute false

witness statements. Deputy Moore severely beat Mr. Manning and threatened him with jail time

for his refusal to write a statement. A few months ago, Mr. Manning was falsely arrested by an

MCSD deputy in retaliation for Mr. Manning’s efforts to seek legal redress for the injuries he

suffered during the June 2016 incident. These events are described in further detail below.

       257.    On June 26, 2016, at approximately 7 am in the morning, Mrs. Manning heard a

loud banging on her front door. Mrs. Manning asked who was at the door at least twice before

she heard a male voice answer that it was “the police.”

       258.    Mrs. Manning opened the door slightly and saw Deputy Moore and several other

white male MCSD deputies standing at her doorstep. She asked the deputies what questions they

had for her. Deputy Moore asked, with no basis or justification: “Oh, y’all smoking weed in

there?” Mrs. Manning responded that she did not smoke marijuana or use other illegal drugs.

Neither Deputy Moore nor any of the other deputies asked Mrs. Manning for permission to enter

her home. Deputy Moore pushed past Mrs. Manning and barged into her home without her

consent or any mention of a search warrant. The other deputies followed.

       259.    None of the deputies inquired about or searched for illegal drugs once they were

inside the Mannings’ family home.




                                                 72
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 73 of 88



       260.    The Mannings’ three sons—the youngest of whom was then only five years old—

were all at home that morning, as was the Mannings’ eighteen-year-old niece.

       261.    Upon entering the Manning family’s home, Deputy Moore shouted: “I know y’all

seen what went on downstairs, so are you going to be witnesses or are you going to be suspects?”

       262.    Mrs. Manning surmised that Deputy Moore was referring to a dispute between her

neighbor and her neighbor’s boyfriend (the “boyfriend”) that had taken place earlier that

morning. Mrs. Manning realized that the deputies were trying to find a basis for charging the

boyfriend with a property crime—even though Mrs. Manning had not witnessed any such crime.

       263.    Deputy Moore demanded that Mrs. Manning write a witness statement confirming

that she had seen the boyfriend reach his hand through the broken window of her neighbor’s

apartment. Mrs. Manning attempted to tell Deputy Moore that she had only seen the boyfriend

removing pieces of broken glass from her neighbor’s apartment window. Mrs. Manning told

Deputy Moore that she had not seen the boyfriend reach his hand through the broken window.

       264.    Deputy Moore told Mrs. Manning that he “knew” she had seen the boyfriend

reaching into her neighbor’s window, and told Mrs. Manning to “stop lying to us.” Deputy

Moore repeatedly told Mrs. Manning that she could either write the witness statement he

demanded, or she could be treated as a suspect herself.

       265.    At around this time, Mr. Manning—who had just woken up—hobbled out of his

bedroom wearing only his underwear. Mr. Manning told his wife that she did not have to provide

the deputies with the false witness statement they requested. Mr. Manning told the deputies that

he “knew his rights.”

       266.    Deputy Moore then flew into a rage. One of the MCSD deputies grabbed Mrs.

Manning by the arm, while Deputy Moore dragged Mr. Manning across the room and put him in




                                               73
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 74 of 88



handcuffs. Deputy Moore started cursing at Mr. Manning, and told him that he had “smart ass

mouth.” Deputy Moore then proceeded to choke Mr. Manning with both of his hands. Terrified,

Mrs. Manning began recording the incident on her cellular phone.

       267.    When Deputy Moore finally stopped choking Mr. Manning, he started to shout

that he would jail the Mannings if they refused to write the witness statements he wanted.

       268.    The Mannings tried to tell Deputy Moore that Mr. Manning is physically disabled.

From that point forward, Deputy Moore referred to Mr. Manning as “Crip” or “Mr. Cripple.”

       269.    Deputy Moore then demanded to see identification for Mr. Manning, who was

still in handcuffs. (Mrs. Manning was also compelled to provide her identification to one of the

deputies during the incident.) When Mrs. Manning went to her bedroom to get Mr. Manning’s

identification, she left her phone on the counter. One of the deputies then stood in front of the

counter to prevent Mrs. Manning from retrieving her phone.

       270.    Deputy Moore informed Mrs. Manning that if she did not write the witness

statement he requested, he would jail Mr. Manning and set his bond at $50,000—a sum that the

Mannings would never be able to pay. A petrified Mrs. Manning finally said that she would write

whatever witness statement the deputies wanted.

       271.    Deputy Moore then told Mrs. Manning that he was going to take her husband to

jail anyway, and started hauling Mr. Manning towards the front door. Mrs. Manning pleaded

with Deputy Moore to at least allow her to give Mr. Manning his cane, pants, and shoes, since

her husband was still wearing nothing but his underpants. Deputy Moore refused, and told Mrs.

Manning that there was no need for clothes since Mr. Manning would get a jumpsuit at jail.

       272.    As Deputy Moore headed out of the doorway with Mr. Manning in tow, Mrs.

Manning managed to grab her cellphone from the counter and begin recording the incident again.




                                                 74
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 75 of 88



One of the deputies knocked the phone out of Mrs. Manning’s hand, and a third deputy

physically blocked Mrs. Manning from following Deputy Moore outside.

       273.    Several of the Mannings’ neighbors heard the commotion and rushed outside to

see what was happening. These neighbors shouted to Deputy Moore that Mr. Manning could not

move as quickly as he was being dragged due to his disability. The Mannings’ neighbors also

tried to tell Deputy Moore that Mr. Manning had no involvement with that morning’s burglary.

Deputy Moore ignored the neighbors and shoved Mr. Manning into his vehicle.

       274.    Mr. Manning was humiliated that his neighbors saw him being forcibly taken out

of his family’s home while wearing only his underwear.

       275.    One of the deputies who was still in the Manning family home asked Deputy

Moore what he should do with Mrs. Manning. Deputy Moore said that Mrs. Manning could

either “write a statement or go to County.” Knowing that she could not leave her children alone,

with both of their parents in jail, Mrs. Manning scribbled out the witness statement the deputies

demanded. She can hardly remember what she wrote.

       276.    Once Mr. Manning was inside the deputy’s vehicle, Deputy Moore hit Mr.

Manning’s head repeatedly with his fists, and struck him multiple times in the chest with a hard,

black object that Mr. Manning could not identify. Mr. Manning was in so much pain that he

finally agreed, while weeping, to write a witness statement incriminating the boyfriend. Still,

Deputy Moore continued beating Mr. Manning. Deputy Moore told Mr. Manning that his wife

would be better off with him dead.

       277.    Finally, after what seemed like an eternity to Mr. Manning, Deputy Moore

uncuffed him. Mr. Manning then wrote a statement with his hands shaking and tears rolling




                                                75
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 76 of 88



down his face. Only when the statement was complete did Deputy Moore release Mr. Manning,

who then stumbled barefoot in his underwear back into his home as his neighbors watched.

        278.    Mr. Manning’s face was swollen and bruised from the assault, and his wrists were

cut and black and blue from the tight handcuffs. He went to the hospital to seek medical

treatment the following day. Hospital records show that Mr. Manning suffered both a sprained

wrist and chest contusions.

        279.    Mr. Manning continues to feel deep shame at his inability to protect his family, as

well as his public humiliation in full view of his neighbors. He still experiences intense feelings

of sadness and depression about the incident.

        280.    Mr. Manning was shot in October 2015. His recovery was derailed as a result of

the abuse by Deputy Moore on June 26, 2016, including by having to increase his medication for

pain.

        281.    As a result of the traumatic June 26, 2016 incident, Mr. Manning’s relationship

with his wife and sons has suffered.

        282.    Mrs. Manning was extremely shaken up by the incident. She is very scared of

what might happen every time she interacts with an MCSD deputy, which can happen at one of

the many roadblocks and “checkpoints” that the MCSD regularly sets up in and around her

neighborhood.

        283.    As a result of the traumatic June 26, 2016 incident, Mrs. Manning’s life has been

disrupted. She no longer attends cosmetology school or teaches youth dance, and her

relationship with her husband and her sons has been damaged. She has received counseling for

these problems.




                                                 76
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 77 of 88



          284.   In addition, as a result of the traumatic June 26, 2016 incident, Mrs. Manning’s

pre-existing medical condition of fibromyalgia worsened and, as a result, her medication

increased.

                                       CAUSES OF ACTION

I.        FIRST CAUSE OF ACTION

            (Claims of Class Representative Plaintiffs and Class Members Pursuant to
          42 U.S.C. § 1983 Against Defendants for Violations of the Fourth Amendment)

          285.   Plaintiffs repeat and re-allege paragraphs 1 through 284 above as if fully set forth

herein.

          286.   Defendants Sheriff Tucker and the County have implemented, enforced,

encouraged, and sanctioned a policy, practice, and/or custom of conducting unreasonable

searches and seizures of members of the Roadblock Class and the Pedestrian Stop Class in the

absence of reasonable suspicion and/or probable cause. These constitutional abuses are at times

accompanied by the use of excessive force.

          287.   The MCSD’s constitutional abuses and violations were and are directly and

proximately caused by policies, practices, and/or customs devised, implemented, enforced,

encouraged, and sanctioned by the County and Sheriff Tucker, including: (a) the failure to

adequately and properly screen, train, and supervise MCSD personnel; (b) the failure to

adequately and properly monitor and discipline MCSD personnel; and (c) the overt and tacit

encouragement and sanctioning of, and the failure to rectify, the MCSD’s practice of conducting

unconstitutional searches and seizures.

          288.   Each of the Defendants has acted with deliberate indifference to the Fourth

Amendment rights of the Class Representative Plaintiffs and other members of the Roadblock

Class and the Pedestrian Stop Class. As a direct and proximate result of the acts and omissions of



                                                  77
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 78 of 88



each of the Defendants, the Fourth Amendment rights of the Class Representative Plaintiffs and

other members of the Roadblock Class and the Pedestrian Stop Class have been violated. By

acting under color of state law to deprive the Class Representative Plaintiffs and other members

of the Roadblock Class and the Pedestrian Stop Class of their rights under the Fourth

Amendment, Defendants have violated 42 U.S.C. § 1983, which prohibits the deprivation under

color of state law of rights secured under the United States Constitution.

        289.   The MCSD targets individuals for suspicionless and otherwise unjustified

detentions, frisks, searches, and arrests in areas where Plaintiffs reside and/or visit. Thus, a real

and immediate threat exists that the Fourth Amendment rights of the Class Representative

Plaintiffs and other members of the Roadblock Class and the Pedestrian Stop Class will be

violated by MCSD personnel in the immediate future. Moreover, because Defendants’ policies,

practices, and/or customs subject the Class Representative Plaintiffs and other members of the

Roadblock Class and the Pedestrian Stop Class to suspicionless and otherwise unjustified

detentions, frisks, searches, and arrests without any reasonable, articulable suspicion of

criminality, and on the basis of their race, the Class Representative Plaintiffs and other members

of the Roadblock Class and the Pedestrian Stop Class cannot alter their behavior to avoid future

violations of their constitutional and civil rights by the MCSD.

        290.   The Class Representative Plaintiffs and other members of the Roadblock Class

and the Pedestrian Stop Class have no adequate remedy at law and will suffer serious and

irreparable harm to their constitutional rights unless Defendants are enjoined from continuing the

MCSD’s policy, practice, and/or custom of conducting unreasonable searches and seizures of

their persons, vehicles, and property as described herein.

II.     SECOND CAUSE OF ACTION




                                                  78
    Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 79 of 88



        (Claims of Class Representative Plaintiffs and Class Members Pursuant to
    42 U.S.C. § 1983 Against Defendants for Violations of the Equal Protection Clause)

          291.   Plaintiffs repeat and re-allege paragraphs 1 through 290 above as if fully set forth

herein.

          292.   Defendants Sheriff Tucker and the County have implemented, enforced,

encouraged, and sanctioned a policy, practice, and/or custom of establishing roadblocks in the

County based on the racial demographics of the surrounding area, and thereby disproportionately

and discriminatorily targeting Black persons who reside in or travel through these areas of

Madison County. In addition, Defendants Sheriff Tucker and the County have implemented,

enforced, encouraged, and sanctioned a policy, practice, and/or custom of conducting stops and

searches of Black pedestrians based on their race. These policies, practices, and/or customs

violates the Equal Protection Clause of the Fourteenth Amendment. The MCSD’s constitutional

abuses and violations were and are directly and proximately caused by policies, practices, and/or

customs devised, implemented, enforced, encouraged, and sanctioned by the County and Sheriff

Tucker, including: (a) the failure to adequately and properly screen, train, and supervise MCSD

personnel; (b) the failure to adequately and properly monitor and discipline MCSD personnel;

and (c) the overt and tacit encouragement and sanctioning of, and the failure to rectify, the

MCSD’s use of racial profiling.

          293.   Each of the Defendants has acted with deliberate indifference to the Fourteenth

Amendment rights of the Class Representative Plaintiffs and other members of the Roadblock

Class and the Pedestrian Stop Class. As a direct and proximate result of the acts and omissions of

each of the Defendants, the Fourteenth Amendment rights of the Class Representative Plaintiffs

and other members of the Roadblock Class and the Pedestrian Stop Class have been violated. By

acting under color of state law to deprive the Class Representative Plaintiffs and other members



                                                  79
       Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 80 of 88



of the Roadblock Class and the Pedestrian Stop Class of their rights under the Fourteenth

Amendment, Defendants have violated 42 U.S.C. § 1983.

          294.   The MCSD targets Black persons in areas where the Class Representative

Plaintiffs and other members of the Roadblock Class and the Pedestrian Stop Class reside and/or

visit. As a result, a real and immediate threat exists that the Fourteenth Amendment rights of the

Class Representative Plaintiffs and other members of the Roadblock Class and the Pedestrian

Stop Class will be violated by MCSD personnel in the immediate future. Moreover, because

Defendants’ policies, practices, and/or customs subject the Class Representative Plaintiffs and

other members of the Roadblock Class and the Pedestrian Stop Class to unreasonable detentions,

frisks, searches, and arrests without any reasonable, articulable suspicion of criminality, and on

the basis of their race, the Class Representative Plaintiffs and other members of the Roadblock

Class and the Pedestrian Stop Class cannot alter their behavior to avoid future violations of their

constitutional and civil rights by the MCSD.

          295.   The Class Representative Plaintiffs and other members of the Roadblock Class

and the Pedestrian Stop Class have no adequate remedy at law and will suffer serious and

irreparable harm to their constitutional rights unless Defendants are enjoined from continuing the

MCSD’s policies, practices, and/or customs of racially discriminatory roadblocks and pedestrian

stops as described herein.

III.      THIRD CAUSE OF ACTION

       (Claims of Class Representative Plaintiffs and Class Members Pursuant to Title VI
         of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, et seq., Against the County)

          296.   Plaintiffs repeat and re-allege paragraphs 1 through 295 above as if fully set forth

herein.




                                                  80
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 81 of 88



          297.   The law enforcement activities described in this Complaint have been funded, in

part, with federal funds.

          298.   Discrimination based on race in law enforcement activities and other conduct

described herein is prohibited under 42 U.S.C. § 2000(d), et seq. The acts and conduct of the

Defendants complained of herein were motivated by racial animus, and were intended to

discriminate on the basis of race and/or had a disparate impact on minorities, namely Black

residents of and visitors to the County.

          299.   As a direct and proximate cause of the above mentioned acts, the Class

Representative Plaintiffs and members of the Roadblock Class and the Pedestrian Stop Class

have suffered injuries and damages and have been deprived of their rights under the Civil Rights

Act. Without appropriate injunctive relief, these violations will continue to occur.

IV.       FOURTH CAUSE OF ACTION

                    (Individual Claims of Khadafy Manning Pursuant to
      42 U.S.C. § 1983 Against MCSD Deputy Slade Moore, in His Individual Capacity)

          300.   Plaintiffs repeat and re-allege paragraphs 1 through 299 above as if fully set forth

herein.

          301.   The conduct of MCSD Deputy Slade Moore on June 26, 2016 in unlawfully

seizing, handcuffing, choking, dragging, and beating Mr. Manning; and unlawfully compelling

Mr. Manning to write a false witness statement under threat of criminal punishment, was conduct

performed entirely under color of law and absent reasonable suspicion of criminality or other

constitutionally-required grounds. The seizure, which amounted to an arrest of; and the

compelled execution of a false witness statement by, Plaintiff Khadafy Manning by Deputy

Moore was carried out using unjustified and unconstitutionally excessive force.




                                                  81
     Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 82 of 88



          302.   As a direct and proximate result of such acts, Deputy Moore deprived Mr.

Manning of his Fourth Amendment rights in violation of 42 U.S.C. § 1983.

          303.   As a direct and proximate result of those constitutional abuses, Mr. Manning has

suffered, and will continue to suffer, physical, mental, and emotional pain and suffering, mental

anguish, embarrassment, and humiliation.

          304.   The acts of Deputy Moore were intentional, wanton, malicious, reckless, and

oppressive, thus entitling Plaintiff Khadafy Manning to an award of punitive damages.

V.        FIFTH CAUSE OF ACTION

                   (Individual Claims of Quinnetta Manning Pursuant to
     42 U.S.C. § 1983 Against MCSD Deputy Slade Moore, in His Individual Capacity)

          305.   Plaintiffs repeat and re-allege paragraphs 1 through 304 above as if fully set forth

herein.

          306.   The conduct of MCSD Deputy Slade Moore on June 26, 2016 in unlawfully and

forcibly entering Mrs. Manning’s home, without a warrant or her consent, and unlawfully

detaining Mrs. Manning was conduct performed entirely under color of law and absent

reasonable suspicion of criminality or other constitutionally-required grounds. The seizure,

which amounted to an arrest, of Plaintiff Quinnetta Manning by Deputy Moore was carried out

using excessive and disproportionate force.

          307.   As a direct and proximate result of such acts, Deputy Moore deprived Mrs.

Manning of her Fourth Amendment rights in violation of 42 U.S.C. § 1983.

          308.   As a direct and proximate result of those constitutional abuses, Mrs. Manning has

suffered, and will continue to suffer, physical, mental, and emotional pain and suffering, mental

anguish, and crippling fear of law enforcement.




                                                  82
      Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 83 of 88



        309.   The acts of Deputy Moore were intentional, wanton, malicious, reckless, and

oppressive, thus entitling Plaintiff Quinnetta Manning to an award of punitive damages.

VI.     SIXTH CAUSE OF ACTION

               (Individual Claims of Khadafy Manning and Quinnetta Manning
                       Pursuant to 42 U.S.C. § 1983 Against the County)

        310.   Plaintiffs repeat and re-allege paragraphs 1 through 309 as if fully set forth herein.

        311.   Defendant Madison County has directly and proximately caused the MCSD’s

policy, practice, and/or custom of conducting unreasonable searches and seizures on the basis of

race, including by devising, implementing, enforcing, adopting, sanctioning, and ratifying a

policy, practice, and/or custom of (a) failing to adequately and properly screen, train, and

supervise MCSD personnel; (b) failing to adequately and properly monitor and discipline MCSD

personnel; and (c) overtly and tacitly encouraging and sanctioning, and failing to rectify the

MCSD’s constitutional abuses.

        312.   As a direct and proximate result of the aforesaid acts and omissions, Defendant

Madison County has deprived Plaintiffs Khadafy Manning and Quinnetta Manning of their

Fourth and Fourteenth Amendment rights in violation of 42 U.S.C. § 1983.

                                    PRAYER FOR RELIEF

        WHEREFORE, the Class Representative Plaintiffs and other members of the classes

they seek to represent pray that the Court will:

        A.     Issue an order certifying as classes pursuant to Rule 23(a) and (b)(2) of the
               Federal Rules of Civil Procedure the Roadblock Class and the Pedestrian Stop
               Class, with the relevant Class Representative Plaintiffs as representatives of each
               class;

        B.     Issue class-wide judgments declaring that:

                     i.        Defendants’ policy or longstanding practice of establishing
                               vehicular roadblocks based on the racial demographics of the
                               surrounding area violates the rights of the Roadblock Class set


                                                   83
Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 84 of 88



                       forth in the Equal Protection Clause of the Fourteenth Amendment
                       to the United States Constitution and Title VI of the Civil Rights
                       Act;

             ii.       Defendants’ policy or longstanding practice of establishing
                       vehicular roadblocks for general criminal law enforcement
                       purposes violates the rights of the Roadblock Class set forth in the
                       Fourth Amendment to the United States Constitution;

             iii.      Defendants’ policy or longstanding practice of establishing
                       vehicular roadblocks without appropriate procedural safeguards
                       violates the rights of the Roadblock Class set forth in the Fourth
                       Amendment to the United States Constitution;

             iv.       Defendants’ policy or longstanding practice of conducting stops
                       and searches of Black persons on the basis of their race violates the
                       rights of the Pedestrian Stop Class set forth in the Equal Protection
                       Clause of the Fourteenth Amendment to the United States
                       Constitution and Title VI of the Civil Rights Act; and

              v.       Defendants’ policy or longstanding practice of conducting stops
                       and searches of Black persons in the absence of reasonable
                       suspicion violates the rights of the Pedestrian Stop Class set forth
                       in the Fourth Amendment to the United States Constitution.

  C.    Issue an order for the following injunctive relief:

               i.      Enjoining Defendants from continuing their policy or longstanding
                       practice of establishing vehicular roadblocks based on the racial
                       demographics of the surrounding area;

             ii.       Enjoining Defendants from continuing their policy or longstanding
                       practice of establishing vehicular roadblocks for general criminal
                       law enforcement purposes;

             iii.      Enjoining Defendants from continuing their policy or longstanding
                       practice of establishing vehicular roadblocks without appropriate
                       procedural safeguards;

             iv.       Enjoining Defendants from continuing their policy or longstanding
                       practice of conducting stops and searches of Black persons on the
                       basis of their race;

              v.       Enjoining Defendants from continuing their policy or longstanding
                       practice of conducting stops and searches of Black persons in the
                       absence of reasonable suspicion;




                                         84
Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 85 of 88



           vi.     Requiring Defendants to establish an independent civilian
                   complaint review board which will be tasked with reviewing and
                   investigating complaints by the public against the MCSD; and
                   requiring Defendants to empower the civilian complaint review
                   board to investigate MCSD policies and practices to identify
                   systemic problems, subpoena MCSD documents and testimony for
                   investigations, and impose binding disciplinary decisions upon
                   findings that an officer of the MCSD has violated civil rights;

           vii.    Requiring Defendants to institute and implement improved written
                   policies, procedures, and training programs that are designed to
                   eliminate the MCSD’s unconstitutional policing policies and
                   practices;

          viii.    Requiring Defendants to deploy MCSD personnel with appropriate
                   and adequate supervision;

           ix.     Requiring Defendants to implement appropriate measures to
                   ensure that MCSD deputies document:

                      1. all roadblocks and checkpoints, including the location of
                         each roadblock and checkpoint and the number, race, and
                         gender of each individual(s) stopped;

                      2. all stops, frisks, and searches, including the basis for and
                         the location of each stop, frisk, and search, and the number,
                         race, and gender of each individual stopped, frisked, and/or
                         searched; and

                      3. all citations and arrests, including the date, location, and
                         circumstances under which the citation was issued and/or
                         the arrest made, the basis and/or charge for the
                         arrest/citation, and the race and gender of each individual
                         cited or arrested,

                   in sufficient detail as to permit supervisory review for compliance
                   with the Fourth and Fourteenth Amendments and Title VI of the
                   Civil Rights Act;

            x.     Requiring Defendants to implement appropriate measures to
                   ensure that documentation of all vehicular stops and pedestrian
                   stops and/or frisks is retained in a single, up-to-date computerized
                   database;

           xi.     Requiring Defendants to make publicly available, on a semiannual
                   basis, data on all roadblocks, checkpoints, stops, frisks, and
                   searches, conducted by the MCSD, including the locations of each
                   roadblock, checkpoint, stop, frisk and/or search and the race,


                                     85
  Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 86 of 88



                            ethnicity, and gender of each individual stopped and/or searched,
                            as well as the purpose of the roadblocks/checkpoints and the
                            reasons for stops, frisks, and searches;

                 xii.       Requiring Defendants to monitor and audit MCSD policies,
                            practices, and customs to ensure that all roadblocks, checkpoints,
                            stops, frisks, and searches, comport with constitutional and
                            statutory requirements, including by, among other things,
                            periodically reviewing forms documenting roadblocks,
                            checkpoints, stops, frisks, and searches, and analyzing data on
                            roadblocks, checkpoints, stops, frisks, and searches;

                xiii.       Requiring Defendants to acknowledge the role of policing in past
                            and present injustice and discrimination and how it is a hurdle to
                            the promotion of community trust; and

                xiv.        Requiring Defendants to embrace a guardian mindset to build
                            public trust and legitimacy by adopting procedural justice as the
                            guiding principle for internal and external policies and practices to
                            guide their interactions with the citizens they serve.

     D.      Award Plaintiffs Khadafy Manning and Quinnetta Manning compensatory
             damages against MCSD Deputy Slade Moore and against the County in amounts
             that are fair, just, and reasonable, to be determined at trial;

     E.      Award Plaintiffs Khadafy Manning and Quinnetta Manning punitive damages
             against MCSD Deputy Slade Moore to the extent that his liability is based on
             reprehensible actions and/or inaction undertaken in his individual capacity, in
             amounts that are fair, just, and reasonably designed to punish and deter said
             reprehensible conduct, to be determined at trial;

     F.      Award all Plaintiffs, including the members of the Class, reasonable attorneys’
             fees pursuant to 42 U.S.C. § 1988;

     G.      Award all Plaintiffs, including the members of the Class, costs of suit pursuant to
             42 U.S.C. §§ 1920 and 1988; and

     H.      Award such other and further relief as this Court may deem appropriate and
             equitable, including injunctive and declaratory relief as may be required in the
             interests of justice.



Dated: June 11, 2019

                                                /s/ Joshua Tom                   ___________
                                                                  Joshua Tom



                                              86
  Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 87 of 88



SIMPSON THACHER & BARTLETT LLP
Jonathan K. Youngwood (pro hac vice)     AMERICAN CIVIL LIBERTIES UNION
Janet A. Gochman (pro hac vice)          OF MISSISSIPPI FOUNDATION
Isaac Rethy (pro hac vice)               Joshua Tom (Miss. Bar No. 105392)
Kavitha S. Sivashanker (pro hac vice)    233 East Capitol Street
Nihara K. Choudhri (pro hac vice)        Jackson, MS 39201
Christopher K. Shields (pro hac vice)    (601) 354-3408
Brooke Jarrett (pro hac vice)            JTom@aclu-ms.org
425 Lexington Avenue
New York, NY 10017
(212) 455-2000
jyoungwood@stblaw.com
jgochman@stblaw.com                      AMERICAN CIVIL LIBERTIES UNION
irethy@stblaw.com                        FOUNDATION
kavitha.sivashanker@stblaw.com           Ezekiel Edwards (pro hac vice)
nchoudhri@stblaw.com                     Jeffery Robinson (pro hac vice forthcoming)
christopher.shields@stblaw.com           125 Broad Street
bonnie.jarrett@stblaw.com                New York, NY 10004
                                         (212) 549-2610
                                         eedwards@aclu.org
                                         jrobinson@aclu.org

                                         Attorneys for Plaintiffs




                                        87
   Case 3:17-cv-00347-CWR-LRA Document 363 Filed 06/11/19 Page 88 of 88



                             CERTIFICATE OF SERVICE

     I hereby certify that on June 11, 2019, I caused the foregoing SECOND AMENDED
CLASS ACTION COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
AND INDIVIDUAL DAMAGES to be electronically filed with the Clerk of the Court using the
CM/ECF system, through which copies have been served to:

      WISE CARTER CHILD & CARAWAY, P.A.
      Michael B. Wallace (Miss. Bar No. 6904)
      Charles E. Ross (Miss. Bar No. 5683)
      James E. Graves (Miss. Bar No. 102252)
      Charles E. Cowan (Miss. Bar No. 104478)
      Post Office Box 651
      Jackson, MS 39205
      (601) 968-5534
      mbw@wisecarter.com
      cer@wisecarter.com
      jeg@wisecarter.com
      cec@wisecarter.com

      CURRIE JOHNSON & MYERS, P.A.
      Rebecca B. Cowan (Miss. Bar No. 7735)
      P.O. Box 750
      Jackson, MS 39205
      (601) 969-1010
      bcowan@curriejohnson.com

      KATIE BRYANT SNELL, PLLC
      Katie Bryant Snell (Miss. Bar No. 103607)
      P.O. Box 3007
      Madison, Mississippi 39130-3007
      (601) 460-9800
      Katie@katiebryantsnell.com

      PETTIS, BARFIELD & HESTER, P.A.
      J. Lawson Hester (Miss. Bar No. 2394)
      4450 Old Canton Road, Suite 210
      Jackson, Mississippi 39211
      (601) 987-5300
      lhester@pbhfirm.com

                                         /s/ Joshua Tom
                                         Joshua Tom




                                              88
Case 3:17-cv-00347-CWR-LRA Document 363-1 Filed 06/11/19 Page 1 of 2




                  Exhibit A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 3:17-cv-00347-CWR-LRA Document 363-1 Filed 06/11/19 Page 2 of 2


32.963056N
90.473945W
                                                                                                                                                                                                                                                                                                                                                                                                                                                    2010 CENSUS - CENSUS TRACT REFERENCE MAP: Madison County, MS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           32.964413N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           89.709622W



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          433
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LEGEND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SYMBOL DESCRIPTION                                   SYMBOL                  LABEL STYLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Federal American Indian
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L'ANSE RES 1880
                        REYS 053
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           429                                                      429                                                                     Reservation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           429
                                         YAZOO 163
                     k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       14                                                                                             Off-Reservation Trust Land,
                 L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            14                                                                                                                                                                                           T1880
             olf




                                                                                                                                                                                 49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Hawaiian Home Land
             W

                   HUMPH




                                                                                                         49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             17




                                                                                                                                                Yazoo Riv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            14
                                                                                                         49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Oklahoma Tribal Statistical Area,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Alaska Native Village Statistical Area,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Tribal Designated Statistical Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         KAW OTSA 5340
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LME                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               State American Indian
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     YAZ                                      S 05                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Reservation                                                                  Tama Res 4125
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OO                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         163




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ATTALA 007
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            State Designated Tribal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LEAKE 079
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Statistical Area                                                             Lumbee STSA 9815
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S 05
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Alaska Native Regional
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Corporation                                                                  NANA ANRC 52120




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ME
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Pickens 57200




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0 07
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           HO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               State (or statistically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NEW YORK 36
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ALA
                                                                                                                3
                                                                                                                          3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 equivalent entity)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ATT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             55
                                                                                                                                                  49
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            County (or statistically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      432                                                                                                                                                                                                                                                                              ATTALA 007                                                                                                                                                                                                                                                                                                                                      Mullinville Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            equivalent entity)                                                           ERIE 029




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Cain
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     432                                                                                                                                              17




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Mu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MADISON 089                                                                                                                                                                                                                                                                                                                                                                                                                      Hine s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Minor Civil Division
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Bristol town 07485




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lli n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rd                                                         v ille                                                 Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (MCD) 1,2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              vill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           llin




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Swa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Mu




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Shrock Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 mp




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                      49




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    kR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Consolidated City                                                            MILFORD 47500




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 roc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           432




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Hin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Sh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Burrell Rd                                                                                                                                                                                                                                   e Rd
                                                                                                               Yazoo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     163




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                par
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Incorporated Place 1,3                                                       Davis 18100




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FreeUn io
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   089




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           n
                                                                                                                City




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              d                                                                                                              hing s Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ill R                                                                                               Albert      Catc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Rock y H                                     Holiday R
                                                                                                               81520




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              nam Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Census Designated Place                                                      Incline Village 35100




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           YA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (CDP) 3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DIS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Pu t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Lyn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Riv

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n
                                                                 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rd                                                                                                ell R                                                                                           t Zion R d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         33.07




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a ck




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Census Tract




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Man
                                                                                                                                                       49
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ge




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g Bl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Geor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Bi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Cook Co bb Rd
                                                                                                                                                            49                                         16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Cro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     wn
                                                                                                                                                             49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DESCRIPTION                         SYMBOL                      DESCRIPTION                    SYMBOL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Simpson Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Fowl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Interstate                                3                     Water Body                         Pleasant Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  rR                                                                                                                                                        U.S. Highway                              2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            we
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         iret o                                                                                                                                                                                                                             Swamp or Marsh                   Okefenokee Swamp




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Cooper Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              51                                                                      Fi                                                                 Truitt Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          51
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            State Highway                             4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       eld R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    55




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Jam e s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         hwa




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Bering Glacier




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Hig
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        De er R d                                                                                                                                                                                                                                                                                                                           Glacier
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         310                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Marsh Ln




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Brow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Old
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Other Road




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MADISON 089
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         n Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Bill Presle




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LEAKE 079
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      th e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4WD Trail, Stairway,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Military                          Fort Belvoir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Cau
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Loring                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Alley, Walkway, or Ferry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Boo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Exd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ne R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Southern RR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Raiload




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Tucker Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            National or State Park,
                                                                                                                                                                                 49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          17                                                                                                                                                                                                                                                                                   43                                                                        Forest, or Recreation Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Yosemite NP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ros s Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             16                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L o r ing Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Cam                                                                                                                                                                                                                           Pipeline or
                                                                                                                                                                                 49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              den
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Gob e r R d                                                                                                                                                                                                                                                                     Power Line




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              d am
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Inset Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                                                            Ridge or Fence
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ea




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Har go n Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Jack




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Forest Grove Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             son
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                     Ho                                                                                                                                                                                                 Property Line                                                   Outside Subject Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Dink ins Rd                                                                                                                                                                                                                                dR         d                                                                                                                                                                                                                                                                                               ne




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           erlan                                                                                                                                                                                                                                                                                                             y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 St u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     mp




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              sucker
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Sut
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Nonvisible Boundary




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Bri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or Feature Not




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             dg




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Gra




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Elsewhere Classified




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ce
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        nte                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Matlock Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Wa




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Gin Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Doyle Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O'L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Be am
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e   ar y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g Black                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Where state, county, and/or MCD boundaries coincide, the map shows the boundary




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Bi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            symbol for only the highest-ranking of these boundaries.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                     433                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ben L uckett Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1 A ' ° ' following an MCD name denotes a false MCD. A ' ° ' following a place name




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        gr i m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Nichols Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       icho




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t Pil




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              indicates that a false MCD exists with the same name and FIPS code as the place;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l s Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Che
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Banks Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           un                                                                                                                                                                                                                           ing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Mo                                                                                                                                                                                                                         Spr                                                                                                                                                                                       the false MCD label is not shown.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           sser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ur
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ph




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Sul
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Vi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Martin Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rgin
                                                                                                                                                                                49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lo Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2 MCD boundaries are shown in the following states in which MCDs have functioning




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Gober Dr

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Way Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r y Rd                                                                                                                                       governments: Connecticut, Maine, Massachusetts, Michigan, Minnesota,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                me
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Con way
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Riley




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  nter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Williams Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  nso




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Brown
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and Wisconsin.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Bra
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  errill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Sh                                                                 Robert

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      16                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d                                                                                                                                                                                                                                                                                                                                                                                                                                                              Paul Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3 Place label color correlates to the place fill color.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Burns n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              43




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ek R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Sims Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      E N om a Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Cr e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ffin Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y                                                                                            Potluck Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Gri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Dr                                                                                                                                                                                                                                                                                                                                                Cob
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     eR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Brown Rd W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Pat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ridg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Tucker Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             pB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           um




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Martin Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        St
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Davis Crossing Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Raytown Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Davis Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             B il l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         les        Day Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Mi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Pis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ga




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Lottville Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R ob




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Sawgreen Cove
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             hB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Potluck Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ay Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ottom R d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Williams Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Davis Family Rd                                                                                                                                                                                                                                             nD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E Cob bville




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Joh




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Martin Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Sweet Wright




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Millville                       Walnut Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Old Y azoo City Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Patrick Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Corcoran Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Dock Chain R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Laven de
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Thomas




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Dummy Line Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Way R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Old Hwy 16                                                                                                                                                                                                                                                               Summerlin Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Mount Elam Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ay                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    McK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ve L ee Blvd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Hogue
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Bransc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    omb




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ett
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Quail Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ck
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           15                                                                                                                                                                   Lu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Pat




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     St e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Di v in
                                                                                                                                                                           49




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Goo dloe Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      es




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Morgan Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               McBride
                                                                                                                                                                                                                                                                                                                                                                                       Big Black R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Green Acres Rd                                                                                                                                                                                                                                                                                                                                                                                                       Rd
                                                                                                                                                                                                            Bentonia 05380




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                  iv                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          55




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A cy Minter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Miggins Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Heindl Rd                                                                                                                                             Green Acres Dr                                                                                                                                                                                                                                                                                                                                                                                                                                                16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  309




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Sharon Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     King Ranch Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ad St
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Cameron Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Bilbrew Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ratli
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N Railro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Virlilia Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Br




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ff Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Finney Rd                                                                                                                                                                          o oks Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     305
                                                                                                                                                                                                                                                                                                                                                                     Jubilee Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Burrell Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 St




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Da




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Willie
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                erty




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     08
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           nc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   rce




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ab

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ave
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N Lib




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Comme




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    bi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     306




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Cloud R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Fire




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       on Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Robins
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IS O              123




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 lane R
                                                                                                                                                                                                                                                                                                                                                     Hardy Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ne Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Dummy Li




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Lutz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Mid dle ton R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ss




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ave
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Gif t R d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Pleas ant
                                                                                                                                                                                                                                                                                                                                         Southern Vital Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E Center St
                                                                                                                                                                                                                                                                                                                                                                        Reck Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Whiddon Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          43




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Gr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Hollow Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ho lmes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           im




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S
                                                                                                                                                                                                                                                                                                                            Luke Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                               Battmor




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LEAKE 079
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             es
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            22                                                                                                                                                                                    St                                  Avondale




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SCOTT 123
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E Peace




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ratliff Fe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               307                                                                                                                                                                                                                                                                                                                                                                                                                                               rry Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Cook Pl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S Monroe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lton St
                                                                                                                                                                                                                                                                                                                                                                                                                                   Parkinson Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W Fu                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      St
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ric




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Glenfield Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Country Club Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Mi



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Browns Riv er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     hton




                                                                                                                                                                                                  49                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E Dinkins                                                        Penn                                                      K earney Rd                                            Moss Rd
                                                                                                                                                                                                                                                                                                                                      Ergon Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      304




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Hart Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      St




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Fly
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Renfro
                                                                                                                                                                                                                                                                                                                                                                                        Lep Childress Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           St




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Feather Ln




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ss



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Canton 11100                                                                                                                                                                                                                                                                                     JD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               eR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      elo S



                                                                                                                                                                                                                                                                                                                Hidden Lake Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      51
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Cro




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     W oodale Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 d                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                                                                              Windy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Richton R d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tok
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T up




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          308                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     River R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Lone Pine R
                                                                                                                                                                                                                                                  Ratli




                                                                                                                                                                                                                                                                                                                                                              Hill Dr                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                           Soldier                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L ow




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Boy
                                                                                                                                                                                                                                                                                                                                                      Willow Way
                                                                                                                                                                                                                                                    ff Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N Catlett Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Colony Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Barnes Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Da m peer Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                       P e ar l Ri




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Old Jackson
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                    Middleton Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Nissan
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N os




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Pkwy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Edward
                                                                                                                                                                                                                                                                                                   h ols St




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           eR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       sR
                                                                                                                                                                                                                                                                                                  Ec




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Barne
                                                                                                                                                                                                                                                                                                                                                            McCullough Ln
                                                                                                                                                                                                                                                                    le
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    St




                                                                                                                                                                                                                                                               Midd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Rankin Rd                                                                                                                                                                                                  Rock
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 y




                                                                                                                                                                            Kearney Park 37190
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             bert




                                                                                                                                                                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Livin




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               55                                                                                                                                                                                                                                                                                                                                                                                                                         Pinegrove Rd                                                                                                  Rd
             163




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S Li
                                                                                                                                                                                                                                                                                                                                                                                          Cane Creek Rd
                                                                                                                                                                                                                                                                                                                                         Harris R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  gsto




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ln




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               25
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e Pkwy




                                                                                                                                                       Watson Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n V




                                                                                                                                                                                                                                                                                                                                                                                                                           Coal                                                                                                                                                                                                                                                                                                                                                                                                                                    Panth er
                                                                                                                                                                                                                                Old Hwy 49




                                                                                                                                                                                                                                                                                                                                                                                                           Hill




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ern




                                                                                                                                                                                                                                                                                                                                                                                                                X in
      O




                                                                                                                                                                                                                                                                                                                                                 d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                           g                                                                                                                                                                                                                                                                                      22                                                                                                                                                Cree k R d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Lakeshi r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         kin




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Beal Rd
                                                                                                                                                             Crawford Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             on R
    ZO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Gu                                                                       anks
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Haw




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 nte
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  483




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Dr
  YA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ragsdale Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ue Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Gunter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Endris Rd
                                                                                                                                                                                                                                                                                                                                                     303.02



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Hill Rd
                       9




                                                                                                                    Can                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Lk C ar oline                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Windward
                     04




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Bellev




                                                                                                                        t er   berry Ln                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   St o                                                                                                                                                                                                                                                                                                                                                                                                                                                           Nichols Rd                                                                                                                                                                                                                                                                                                                                                           Tr c
                                                                                                                                                                                                                                                                                                1st




      HIN D S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           McMillon Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  inte
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n   ebrid g e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Arces Rd                          ez
                                                                                                                                                                                                                                                                                                              Kearney




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      atc h
                                                                                                                                                                                                                                                                                      St




                                                                                                                                            Cox Ferry Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Old N                   Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                um Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Belle P
                                                                                                                                                                                                                                                                                                                                                                  Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Stout Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              line




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         pe
                                                                                                                                                                                                                                                                                                                                                             rphy




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Catlett Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                                                                                   Phill ips




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Steen L n                                                                                                                                                                                                                                                                                                                                                                                       P
                                                                                                                                                                                                                                                                                                                 Park R
                                                                                               Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rass
                                                                                                                                                                                                                                                                                                                                                          Mu




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Cedar Hill R d




                                                                                                         Phillips
                                                                                                                                                                                                                                                                                                                        d




                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rd
                                                                                                                                                                                                                                                                                                                  22                                                                                                            Rassum Rd                                                                                                                                                                                                           L ivingston                                                                                                                                                                                                                                    ld Or c ha
                                                                                                                                                                                                                                                                                                                                                                  Triplett




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Lake Trl                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E Sowell Rd                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            kw
                                                                                                                                                                                                                                                                                                                                                                                  Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ma             Dr                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Tw                                                                    eP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              nnsdale                                                                                                                                                                                                                                                                                                 Sowell
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Cotton Blossom Rd                                                                                                                                                                                                T   rac
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     in Lakes Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E Cotton Blossom Rd                                                                                                                             ez
                                                                                                                                                                                                                                                                                                                                                                                                                Hig hland Trl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                                                                                                     Germ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Munich




                                                                                                                                                                                                                        Childress Ln                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            anto                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         tch
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    el




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    wn
                                                                       Waldr                                                                                                                                                                                                                                                                                                                                                                                                                                                                           p                                                                                                                                                                                                                                                                                                                                     Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Na
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                             op                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Stribling Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ch e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ch
                                                                                                                                                                                                                                                                                                  1st A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d




                                                                                  Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R                                                                                                                                                      J                                                                                                                                                      Quail Ridge Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ill




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       stn




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       H                                      ut
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ohns tone Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H il l                                                                                                                                                                                                                                                                                                                                                                Church Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   25
                                                                                                                                                                                                                                                                                                      ve




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N Old Canton Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Dewees Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Old Jackson Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ashbr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ook




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ca
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ith-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e Trl




                                                                                                                                                                                                                                                                                                                                                                                                                                                           par d                                                                                                                                                                                                                                                                                                                                                                                                                                         Kehle Rd                                                                                                                                                                  Sm
                                                                                                                                                                                                                                                          Allard Rd                                                                                                                                                                                  t L eo
                                                     ll Rd                                                                                                                                                                                                                                                                                                                                                                                        oun
                                                                                                                                                                                                                                                                         Petr ified Forest Rd




                                                   Ha                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              43
                                                                                                                                                                                                                                                                                                                                                                                                                                     M




                                          Joe
                                                                                                                                                                                                                                                                                                                                                                         Po




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Chapel Ln                                                                                                                                            Gluckstadt Rd                                                                                                                                                                                                                                                                                                                                                                                                               Yandell Rd
                                                                                                                                                                                                                                                                                                                                                                           cah
                                                                                  Pvt




                                                                                                                                          Purvis Rd
                                                                                                                                                                                                                                             Rd




                                                                                                                                                                                                                                                                                                                                                                              ont




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Yandell Rd
                                                                              Ln




                                                                                                                                                                                                                                                                                                                                                                                  as




                                                                                                                                                                                                                               lea
                                                                            ce




                                                                                                                                                                                                                             od
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                rS
                                                                                                                                                                                                                                                                                                                                                                                     Rd




                                       Ken c
                                                                          Gra




                                                                                                                                                                                                                           Wo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rs




                                               y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              lD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Dr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ria
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Hon




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Indu s t
                                            Dr
                                                                                                                               Spring Creek R d                                                               22                                                                                                                                                                                                                                                                                                                                                                                                                    Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Hunters Row
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           302.01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 er                                                                                                                                                                                                                                  Bozeman Paine Cir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Dov
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T rc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Clarkde ll Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                 Spring Rd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ross Barnett Reservoir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Gus Green Rd




                                                        Moss C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Cle                                                                                                                                                              ks
                                                                                                                                                                                                                                                                      Flora 24940                                                                                                                                                                                                                                                                                                                                                                                                  303.01                                                                                                                                                                                                                                                                                                                                                                                               o            Clark Rd                                                                                                            Twelv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e Oa
                                                             ree




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   302.04
                                                                                                                                                                                                                   Shady G
                                                                k Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Robin                                                                                                                                                                                                                          kwy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     so                                                                                                                                                                                                                      nP                                                                                                                                                                                                                                Qu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Spring n                                                                                                                                                                                                                   nio
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Bozeman




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ail
                                                                                Ab ernath                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Re u                                                                                                                                                                                                                                                                                          Twelve Oaks Rd
                                                                                                                                                                                                                          r ove R
                     Johnson Line Rd




                                                                                                                                                                                      Bardin Rd




                                                                                         yR                                                                                                                                                                                                                                                          49                                                                                                                                                                                              sR                                                                                                                                                                                                                                                                                                                                                                                                                                                                Hol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Rd




                                                                                           d                                                                                                                                                                                                                                                                                                                                                                                                                                                            d                                                                                         ale                                            463                                                                                                                                                                                                                                                                                                                      low
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              an d                 Dr                                                                                                                                                                                                                                                                                                                                                                                           Cherry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ann
                                                                                                                                                                                                                                 d




                                                                                                                                                                                                                                                            MADISON 089                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ros e Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Gray Hill Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I ngles ide Dr                                                 Cox ing                                                                                                                                              G r een Oak Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Coker Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X
                                                                                                                                                                                                                                                              HINDS 049
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Lor




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              471
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Locust
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ma




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Strong
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         nL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   McD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         51       Tis                                                          Spotted
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          IN 121
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     da
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      onald




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Rd l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Sha




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Acres Ln                                                            Rice Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ANK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ne
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            302.03
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Old




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          08




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       nnsdale
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Sundial Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e     Cir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Hunt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Lak




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ON




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Cir                                                                                                    M os s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DIS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ancient                                                                                                                                                                                                                                                                                                                               St                                                                                                                                                                     Hoy Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Giles




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Oaks Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Har dy Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SCOTT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ln




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             RANKIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Madison Ave
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Lake C a va




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Lake Castle Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       302.02                                                                                                                                                  rac
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  eR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Hill Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Cotton




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     43
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Old
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    lie




                                                                                                    22                                                                                                                                                                                                                                                                                                                                                                                                                                                                 So                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Hickory Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ciet                                                                                                                                                                                                           Carl Ave




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 23
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    121
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Madison
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ridge




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ume t Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Cal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 44520                                                                                                      Ross Barnett Reservoir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Sunnybrook




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Kiowa Dr                                                                                                                                                                                                                                                                                                                                                                                                                             471
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Sumac Dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 302.05
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Steed R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Old Canton Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Walter
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      301.01                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               481
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     481
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Alice Ln




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Payton Ln                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      481
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Powell Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ci




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Arlington
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Brame Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N County Line Rd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ta
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ylor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ridgeland 62520
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Pkwy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Old Agen
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       301.04
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ln




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Rice Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ce
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Tra                                                                                                       lony
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Pkwy

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                301.07
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Lenard




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     z                                                                                                                   Co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ave




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  che
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n Rd




                                                                                                                                                                                                                                                                                                                                                          49                                                                                                                                                                                                                                  Nat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Highland
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g s to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Rou                                                                                                                                                                                                                                                                                                                                                                                                                                       Sp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             302.06                                                                                  220
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        301.05
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   illw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N Livin




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ay
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   bet
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Eliza n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       le
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Rd                                                                                                                              301.06                                                         301.08                                                                                                                                                                                                                                                                                                                                                                                                                       471

                                                                                                                                                                                                                                                                                                                                                                                                           49                                                                                                                                                                                                                                                                                                                      County Line Rd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E County Line Rd                                          Mule Jail Rd

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R iv




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ar l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Jackson 36000                                                                                                                                                                                                                                                                                                                                     P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              04




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                471
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HINDS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      51
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         25                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Location of County within State
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          43
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               121




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             43
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    KIN




                                                                                                                                                                                                        Clinton 14420                                                                                                                                                                                                                                                                                                                                                                                                                      Lk Hico
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RAN




                                                             80
20                                                                                                  80
     Bolton                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     51
     07540                                                                                                                                   20                                                                                                                                                                                                                                                                                                                                           49
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       55                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    471

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Flowood 25100                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Pelahatchie 56200
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y Lk




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               unt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ar l
                                                                                                                                                                                                                                                                         80                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              25                                                               Pe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Co




                                                                                                                                                                                                                       20                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              475
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    220                                                                                                                                                                                                                                                          55                                                                                                                                   25
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          51                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                80
                                                                                                                                                                                                                                                                                                                                         80
                                                                                                                                                                                                                                                                      20                                                                                                                                                                                                         49                                                                                                                                                                                                                                                                                                                                                                                                                                                                   475
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      55                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           80                                        80

32.319205N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 32.320553N
90.46962W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  89.710746W

All legal boundaries and names are as of January 1, 2010. The boundaries shown on this                                                                                                                                                                                                                                                                      Projection: Albers Equal Area Conic
map are for Census Bureau statistical data collection and tabulation purposes only; their                                                                                                                                                                                                                                                                   Datum: NAD 83                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PARENT SHEET 1                                                                                                                                                          NAME: Madison County (089)
depiction and designation for statistical purposes does not constitute a determination of                                                                                                                                                                                                                                                                   Spheroid: GRS 80                                                                                                                                                                                                                                                                                                                                                                                                      0                                                                                   2                                            4                                                        6                                                                         8                                                    10 Kilometers                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ENTITY TYPE: County or statistically equivalent entity
jurisdictional authority or rights of ownership or entitlement.                                                                                                                                                                                                                                                                                             1st Standard Parallel: 30 57 15                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Total Sheets: 1
                                                                                                                                                                                                                                                                                                                                                            2nd Standard Parallel: 34 11 14                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ST: Mississippi (28)
Geographic Vintage: 2010 Census (reference date: January 1, 2010)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0                                                                            1                               2                                          3                                                       4                                                    5 Miles                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - Index Sheets: 0
                                                                                                                                                                                                                                                                                                                                                            Central Meridian: -89 52 02
Data Source: U.S. Census Bureau's MAF/TIGER database (TAB10ST28)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       The plotted map scale is 1:97817                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         - Parent Sheets: 1
                                                                                                                                                                                                                                                                                                                                                            Latitude of Projection's Origin: 30 08 45
Map Created by Geography Division: November 25, 2010
                                                                                                                                                                                                                                                                                                                                                            False Easting: 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                - Inset Sheets: 0
                                                                                                                                                                                                                                                                                                                                                            False Northing: 0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2010 CENSUS TRACT REF MAP (PARENT)
U.S. DEPARTMENT OF COMMERCE Economics and Statistics Administration U.S. Census Bureau                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       USCENSUSBUREAU                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          205028089001
Case 3:17-cv-00347-CWR-LRA Document 363-2 Filed 06/11/19 Page 1 of 2




                   Exhibit B
Case 3:17-cv-00347-CWR-LRA Document 363-2 Filed 06/11/19 Page 2 of 2
Case 3:17-cv-00347-CWR-LRA Document 363-3 Filed 06/11/19 Page 1 of 2




                   Exhibit C
Case 3:17-cv-00347-CWR-LRA Document 363-3 Filed 06/11/19 Page 2 of 2
Case 3:17-cv-00347-CWR-LRA Document 363-4 Filed 06/11/19 Page 1 of 5




                  Exhibit D
Case 3:17-cv-00347-CWR-LRA Document 363-4 Filed 06/11/19 Page 2 of 5
Case 3:17-cv-00347-CWR-LRA Document 363-4 Filed 06/11/19 Page 3 of 5
Case 3:17-cv-00347-CWR-LRA Document 363-4 Filed 06/11/19 Page 4 of 5
Case 3:17-cv-00347-CWR-LRA Document 363-4 Filed 06/11/19 Page 5 of 5
